


EXHIBIT 10.156




RECORDING COVER SHEET




Title of Document:
MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING (SECOND
PRIORITY)



Date of Document:        October 25, 2012




Mortgagor:            119 LEAWOOD, LLC, a Delaware limited liability company




Mortgagee:            ING LIFE INSURANCE AND ANNUITY COMPANY, a
Connecticut corporation


Mortgagee's Mailing        ING Life Insurance and Annuity Company
Address:            c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349




When recorded, mail to:    Fidelity National Title Insurance Company
5 Harvard Circle, Suite 110
West Palm Beach, Florida 33409
Attention: Ms. Jana Hutchins




Legal Description:
Attached as Exhibit A - 4201, 4209, 4303, 4501 and 4601 West 119th Street,
Leawood, Johnson County, Kansas.









--------------------------------------------------------------------------------




MORTGAGE, SECURITY AGREEMENT, FINANCING
STATEMENT AND FIXTURE FILING (SECOND PRIORITY)
THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
(SECOND PRIORITY) (“Mortgage”) is made as of October 25, 2012, by 119 LEAWOOD,
LLC, a Delaware limited liability company (“Mortgagor”) with the mailing address
of c/o Glimcher Properties Corporation, 180 East Broad Street, Columbus, Ohio
43215-3467, for the benefit of ING LIFE INSURANCE AND ANNUITY COMPANY, a
Connecticut corporation (“Mortgagee”) with the mailing address of c/o ING
Investment Management LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta,
Georgia 30327-4349.
W I T N E S S E T H:


WHEREAS, Mortgagor has executed and delivered to Mortgagee a Promissory Note
dated on or about this same date in the principal amount of THIRTY-EIGHT MILLION
AND NO/100 DOLLARS ($38,000,000.00), (which Promissory Note, together with all
notes issued and accepted in substitution or exchange therefor, and as any of
the foregoing may from time to time be modified, extended, renewed,
consolidated, restated or replaced, is hereinafter sometimes referred to as the
“Mortgagor Note”), which Mortgagor Note provides, among other things, for final
payment of principal and interest under the Mortgagor Note, if not sooner paid
or payable as provided therein, to be due on or before November 1, 2042, the
Mortgagor Note by this reference thereto being incorporated herein; and
WHEREAS, the Mortgagor Note evidences the loan (the “Loan”) made by Mortgagee to
Mortgagor pursuant to a Loan Agreement dated on or about this same date (which
Loan Agreement, as may from time to time be modified, extended, renewed,
consolidated, restated or replaced, is hereinafter sometimes collectively
referred to as the “Loan Agreement”); and
WHEREAS, Mortgagee made another loan to Leawood TCP, LLC, a Delaware limited
liability company (the “Affiliate Entity”), in the principal amount of
Seventy-Seven Million and No/100 Dollars ($77,000,000.00) (the “Affiliate
Loan”), which Affiliate Loan is evidenced by that certain Promissory Note dated
January 17, 2012 made by Affiliate Entity to the order of Mortgagee in the
original principal amount of $77,000,000.00 (as the same may be extended,
renewed, refinanced, refunded, amended, modified or supplemented from time to
time, the “Affiliate Note”); and
WHEREAS, Mortgagor is under common ownership and control with Affiliate Entity,
and is familiar with the financial condition of Affiliate Entity and the
transactions contemplated by the Affiliate Note, the Security Instruments
(capitalized terms not defined herein shall have the meanings assigned to them
in the Loan Agreement) and the Loan Documents (as hereafter defined) and has
received a material benefit from Mortgagee's making the Affiliate Loan; and
WHEREAS, Mortgagor acknowledges receipt of a copy of the Affiliate Note, the
security instruments, the assignment of rents and leases, and the other loan
documents relating to the Affiliate Loan;
WHEREAS, the execution and delivery by Mortgagor to Mortgagee of that certain
Limited Guaranty of even date herewith with respect to the Affiliate Loan (which
Limited Guaranty, together with all guarantees issued and accepted in
substitution or exchange therefor, and as any of the foregoing may from time to
time be modified, extended, renewed, consolidated, restated or replaced, are
hereinafter sometimes collectively referred to as the “Guaranty”) is a condition
to Mortgagee's obligation to make the Loan; and




--------------------------------------------------------------------------------




WHEREAS, the Guaranty provides, among other things, that subject to certain
non-recourse limitations Mortgagor has unconditionally and irrevocably
guaranteed to Mortgagee the due, punctual and full payment and performance of,
and covenants to Mortgagee to duly, punctually and fully pay and perform, and to
be fully liable to Mortgagee for, (i) all indebtedness evidenced by the
Affiliate Note, both principal and interest, and any refinancing or refunding of
any thereof, and all other amounts due or to become due under the Affiliate Note
and the other Loan Documents, and any refinancing or refunding of any thereof,
whether now existing or hereafter arising, contracted or incurred; and (ii) all
covenants, agreements, obligations and liabilities of Affiliate Entity under the
Affiliate Note and the other Loan Documents, whether now existing or hereafter
arising, contracted or incurred, as and when such payment and performance shall
become due (whether by acceleration or otherwise) in accordance with the terms
of the Affiliate Note (including without limitation attorney's fees and
disbursements and collection costs incurred in connection therewith) together
with the other obligations set forth in the Guaranty (collectively, the
“Guaranteed Obligations”); and
WHEREAS, Mortgagee is desirous of securing the Guaranteed Obligations.
NOW, THEREFORE, Mortgagor, to secure payment and performance of the Guaranteed
Obligations and the performance of the covenants and agreements herein contained
to be performed by Mortgagor, for good and valuable consideration in hand paid,
the receipt and sufficiency whereof are hereby acknowledged, and intending to be
legally bound, hereby agrees and covenants as follows:
1.Granting Clauses. Mortgagor, in consideration of the debt hereinafter
mentioned and created, and the sum of Ten Dollars ($10.00) and other good and
valuable considerations to it paid by Mortgagee, the receipt of which is hereby
acknowledged, does by these presents MORTGAGE AND WARRANT to Mortgagee all of
the hereinafter described properties, rights and interests, whether now owned or
hereafter acquired by Mortgagor (collectively referred to herein as the
“Premises”):


(a)That certain real property situated in Johnson County, Kansas, and more
particularly described in Exhibit “A” attached hereto and incorporated herein by
this reference (the “Land”), together with all buildings, structures and
improvements now or hereafter erected on the Land, together with all fixtures
and items that are to become fixtures thereto (collectively, the
“Improvements”);


(b)All and singular the easements, rights-of-way, licenses, permits, rights of
use or occupancy, privileges, tenements, appendages, hereditaments and
appurtenances and other rights and privileges attached or belonging to the Land
or Improvements or in any wise appertaining thereto, whether now or in the
future, and all the rents, issues and profits from the Land or Improvements;


(c)The land lying within any street, alley, avenue, roadway or right-of-way open
or proposed or hereafter vacated in front of or adjoining the Land; and all
right, title and interest, if any, of Mortgagor in and to any strips and gores
adjoining the Land;






--------------------------------------------------------------------------------




(d)All machinery, apparatus, equipment, goods, systems, building materials,
carpeting, furnishings, fixtures, fittings, appliances, furniture and property
of every kind and nature whatsoever, now or hereafter located in or upon or
affixed to the Land or Improvements, or any part thereof, or used or usable in
connection with any construction on or any present or future operation of the
Land or Improvements, now owned or hereafter acquired by Mortgagor, including,
but without limitation of the generality of the foregoing: all heating,
lighting, refrigerating, ventilating, air-conditioning, air-cooling, electrical,
fuel, garbage, sanitary drainage, removal of dust, refuse or garbage, fire
extinguishing, plumbing, cleaning, telephone, communications and power
equipment, systems and apparatus; and all elevators, switchboards, motors,
pumps, screens, awnings, floor coverings, cabinets, partitions, conduits, ducts
and compressors; and all cranes and craneways, oil storage, sprinkler/fire
protection and water service equipment; and also including any of such property
stored on the Land or Improvements or in warehouses and intended to be used in
connection with or incorporated into the Land or Improvements or for the pursuit
of any other activity in which Mortgagor may be engaged on the Land or
Improvements, and including without limitation all tools, musical instruments
and systems, cabinets, awnings, window shades, venetian blinds, drapes and
drapery rods and brackets, screens, carpeting and other window and floor
coverings, decorative fixtures, plants, cleaning apparatus, and cleaning
equipment, refrigeration equipment, cables, computers, software, books,
supplies, kitchen equipment, appliances, tractors, motor vehicles, lawn mowers,
ground sweepers and tools, swimming pools, whirlpools, recreational or play
equipment together with all substitutions, accessions, repairs, additions and
replacements to any of the foregoing; it being understood and agreed that all
such machinery, equipment, apparatus, goods, systems, fixtures, fittings,
appliances, furniture, building materials, and property are a part of the
Improvements and are declared to be a portion of the security for the Guaranteed
Obligations (whether in single units or centrally controlled, and whether
physically attached to said real estate or not), excluding, however, personal
property owned by tenants of the Land or Improvements;


(e)Any and all awards, payments or insurance proceeds, including interest
thereon, and the right to receive the same, which may be paid or payable with
respect to the Land or Improvements or other properties described above as a
result of: (1) the exercise of the right of eminent domain or action in lieu
thereof; or (2) the alteration of the grade of any street; or (3) any fire,
casualty, accident, damage or other injury to or decrease in the value of the
Land or Improvements or other properties described above, to the extent of all
amounts which may be secured by this Mortgage at the date of receipt of any such
award or payment by Mortgagor or Mortgagee, and of the reasonable counsel fees,
costs and disbursements incurred by Mortgagor or Mortgagee in connection with
the collection of such award or payment. Mortgagor agrees to execute and
deliver, from time to time, such further instruments as may be requested by
Mortgagee to confirm such assignment to Mortgagee of any such award or payment;


(f)Any and all accounts receivable and any right of Mortgagor to payment for
goods sold or leased or for services rendered, whether or not yet earned by
performance, and whether or not evidenced by an instrument or chattel paper,
arising from the operation of the Land or Improvements, now existing or
hereafter created, substitutions therefor, proceeds thereof (whether cash or
noncash, movable or immovable, tangible or intangible) received upon the sale,
exchange, transfer, collection or other disposition or substitution thereof and
any or all of the foregoing and proceeds therefrom;


(g)Any and all authorizations, licenses, permits, contracts, management
agreements, franchise agreements, and occupancy and other certificates
concerning the ownership, use and operation of the Land or Improvements;






--------------------------------------------------------------------------------




(h)All monies on deposit for the payment of real estate taxes or special
assessments against the Land or Improvements (including, without limitation, all
of Mortgagor's right, title and interest to “Excess Funds”, as defined in that
certain Development Agreement dated as of September 15, 2008 between the City of
Leawood, Kansas and 119th Street Development, LLC (“Developer”), as amended by
First Amendment to Development Agreement dated as of December 21, 2009, as
assigned to Mortgagor pursuant to Agreement Regarding TDD dated as of May 24,
2012 between Developer and Mortgagor) or for the payment of premiums on policies
of fire and other hazard insurance covering the Collateral (as hereinafter
defined) or the Land or Improvements; all proceeds paid for damage done to the
Collateral or the Land or Improvements; all proceeds of any award or claim for
damages for any of the Collateral or the Land or Improvements taken or damaged
under the power of eminent domain or by condemnation; and all tenants' or
security deposits held by Mortgagor in respect of the Land or Improvements;


(i)Any and all leases, occupancy agreements, tenancies affecting the Land or
Improvements and any and all names under or by which the Land or the
Improvements may at any time be operated or known, and all rights to carry on
business under any such names or any variant thereof, and all trademarks, trade
names, patents, patents pending and goodwill with respect to the Land or
Improvements;


(j)Any and all shares of stock, membership or partnership interest or other
evidence of ownership of any part of the Land or Improvements that is owned by
Mortgagor in common with others, including all water stock relating to the Land
or Improvements, if any, and all documents of membership in any owners' or
members' association or similar group having responsibility for managing or
operating any part of the Land or Improvements and any management agreements;


(k)Any and all plans and specifications prepared for construction of
improvements on the Land or Improvements and all studies, data and drawings
related thereto; and all contracts and agreements of Mortgagor relating to the
aforesaid plans and specifications or to the aforesaid studies, data and
drawings, or to the construction of improvements on the Land or Improvements;


(l)Any and all of Mortgagor's right, title and interest in, to and under any and
all reserve, deposit or escrow accounts made pursuant to any loan documents made
between Mortgagor and Mortgagee with respect to the Land or Improvements,
together with all income, profits, benefits and advantages arising therefrom;


(m)Any and all goods, accounts, general intangibles, chattel paper, instruments,
documents, consumer goods, equipment and inventory (as defined in the Kansas
Uniform Commercial Code (“UCC”)) now owned or hereafter acquired by Mortgagor
and located on and used in the operation of the Land or Improvements;


(n)All of Mortgagor's right, title and interest in and to deposit accounts and
letter of credit rights (as defined in the UCC);


(o)Any and all substitutions, accessions, additions and replacements to any of
the foregoing; and






--------------------------------------------------------------------------------




(p)Any and all products and proceeds of any of the foregoing, or with respect to
the Land or Improvements, including without limitation, insurance proceeds,
proceeds of any voluntary or involuntary disposition or diminution in value of
any of the foregoing or of the Land or Improvements, and any claim respecting
any thereof (pursuant to judgment, condemnation award or otherwise) and all
goods, accounts, general intangibles, chattel paper, instruments, documents,
consumer goods, equipment and inventory, wherever located, acquired with the
proceeds of any of the foregoing or proceeds thereof. For purposes of this
Mortgage, the term “proceeds” means whatever is received when any of the
foregoing or the proceeds thereof (including, without limitation, cash proceeds)
is sold, exchanged or otherwise disposed of (including involuntary dispositions
or destruction and claims for damages thereto), including without limitation
cash proceeds, insurance proceeds, condemnation proceeds, and any other rights
or property arising under or receivable upon any such disposition.


The parties intend the definition of Premises to be broadly construed and in the
case of doubt as to whether a particular item is to be included in the
definition of Premises, the doubt should be resolved in favor of inclusion.


TO HAVE AND TO HOLD the Premises with all rights, privileges and appurtenances
thereunto belonging, and all income, rents, royalties, revenues, issues, profits
and proceeds therefrom, unto Mortgagee, its successors and assigns, forever, for
the uses and purposes herein expressed.


THIS MORTGAGE IS GIVEN TO SECURE: Payment and performance of the Guaranteed
Obligations; payment of such additional sums with interest thereon which may
hereafter be loaned to Mortgagor by Mortgagee pursuant to the Guaranty or this
Mortgage or otherwise advanced under the Loan Documents as if such future
advances were made or such future obligations incurred on the date of this
Mortgage; provided that the maximum principal amount secured hereby shall not
exceed $77,000,000.00. This Mortgage shall also secure advances made by
Mortgagee to protect the Premises or the lien and interest of this Mortgage or
to pay taxes, assessments, insurance premiums, and all other amounts that
Mortgagor has agreed to pay pursuant to the provisions hereof or that Mortgagee
has incurred by reason of the occurrence of an Event of Default (as hereinafter
defined), including without limitation, advances made to enable the completion
of the Improvements or any restoration thereof; and the due, prompt and complete
performance of each and every covenant, condition and agreement contained in
this Mortgage, the Guaranty, and every other agreement, document and instrument
which secures the Guaranteed Obligations (this Mortgage, the Guaranty and all
such other agreements, documents and instruments are hereinafter sometimes
collectively referred to as the “Loan Documents”). Mortgagor hereby warrants
that Mortgagor has good and indefeasible title to the Premises, is lawfully
seized and possessed of the Premises and every part thereof, and has the right
to convey same; that Mortgagor will forever warrant and defend the title to the
Premises unto Mortgagee against the claims of all persons whomsoever; and that
the Premises are unencumbered except as set forth on Mortgagee's title insurance
policy dated on or about even date herewith regarding the Premises.






--------------------------------------------------------------------------------




2.Maintenance, Repair and Restoration of Improvements, Payment of Prior Liens,
etc. Mortgagor shall: (a) promptly repair, restore or rebuild any Improvements
now or hereafter on the Premises which may become damaged or be destroyed, such
Improvements to be of at least equal value and substantially the same character
as prior to such damage or destruction; (b) keep the Premises in good condition
and repair, without waste, and free from mechanics' liens or other liens or
claims for lien (except the lien of current general taxes duly levied and
assessed but not yet due and payable); (c) immediately pay when due or within
any applicable grace period any indebtedness which may be secured by a lien or
charge on the Premises (no such lien, except for current general taxes duly
levied and assessed but not yet payable, to be permitted hereunder), and upon
request exhibit satisfactory evidence to Mortgagee of the discharge of such
lien; (d) complete within a reasonable time any Improvements now or at any time
in process of erection upon the Land; (e) comply with all requirements of law
(including, without limitation, pollution control and environmental protection
laws and laws relating to the accommodation of persons with disabilities),
ordinance or other governmental regulation in effect from time to time affecting
the Premises and the use thereof, and covenants, easements and restrictions of
record with respect to the Premises and the use thereof; (f) make no material
alterations (defined as alterations costing in excess of $500,000) to the
Premises; provided, however, Mortgagor may make non-structural tenant
improvement alterations (regardless of amount) without Mortgagee's prior written
consent; (g) suffer or permit no material change in the general nature of the
use of the Premises, without Mortgagee's written consent; (h) initiate or
acquiesce in no zoning reclassification or variance with respect to the Premises
without Mortgagee's written consent; and (i) pay the Guaranteed Obligations when
due.


3.Payment of Taxes. Except as otherwise provided in Paragraph 4 herein,
Mortgagor shall pay thirty (30) days before any delinquency or any penalty or
interest attaches all general taxes, special taxes, special assessments, water
charges, sewer service charges, and all other charges against the Premises of
any nature whatsoever when due, and shall, upon written request, furnish to
Mortgagee duplicate receipts therefor.






--------------------------------------------------------------------------------




4.Tax Deposits. Subject to the terms of the First Mortgage (as defined below)
Mortgagor covenants and agrees to deposit with such depositary as the Mortgagee
from time to time may in writing appoint, and in the absence of such
appointment, then at the office of Mortgagee, c/o ING Investment Management LLC,
5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, Attention:
Mortgage Loan Servicing Department, commencing on the date of disbursement of
the Loan and on the first day of each month following the month in which said
disbursement occurred until the Guaranteed Obligations are fully paid or
satisfied, a sum equal to one-twelfth (1/12th) of the last total annual taxes
and assessments for the last ascertainable year (if the current year's taxes and
assessments are not yet ascertainable) (general and special) on the Premises
(unless said taxes are based upon assessments which exclude the Improvements or
any part thereof now constructed or to be constructed, in which event the amount
of such deposits shall be based upon the Mortgagee's reasonable estimate as to
the amount of taxes and assessments to be levied and assessed). Such deposits
are to be held without any allowance of interest (unless local law requires
otherwise) and are to be used for the payment of taxes and assessments (general
and special) on the Premises next due and payable when they become due. Upon
demand by such depositary, Mortgagor shall deliver and pay over to such
depositary from time to time such additional sums or such additional security as
are necessary to make up any deficiency in the amount necessary to enable such
depositary to fully pay any of the items hereinabove mentioned as they become
payable. If the funds so deposited exceed the amount required to pay such items
hereinabove mentioned for any year, the excess shall be applied on a subsequent
deposit or deposits. Said deposits need not be kept separate and apart from any
other funds of Mortgagee or such depositary. In the event Mortgagee receives
monthly tax deposit payments from Mortgagor, Mortgagee agrees to use such tax
deposit to pay the taxes and assessments for the Premises, provided (a)
Mortgagor or the applicable taxing authority timely provides to Mortgagee the
applicable tax bill or assessment statement, and (b) the amount of tax deposit
held by Mortgagee (together with any additional tax amounts Mortgagor pays to
Mortgagee for taxes and assessments) is sufficient to pay such bill or statement
in full.


Notwithstanding the foregoing, in the event Mortgagee requires said tax deposits
in connection with the First Mortgage (as defined in Paragraph 10(f) herein),
Mortgagee shall not require additional tax deposits under this Paragraph 4.


If any such taxes or assessments (general or special) shall be levied, charged,
assessed or imposed upon or for the Premises, or any portion thereof, and if
such taxes or assessments shall also be a levy, charge, assessment or imposition
upon or for any other property not covered by the lien of this Mortgage, then
the computation of any amount to be deposited under this Paragraph 4 shall be
based upon the entire amount of such taxes or assessments, and Mortgagor shall
not have the right to apportion the amount of any such taxes or assessments for
the purposes of such computation.






--------------------------------------------------------------------------------




5.Mortgagee's Interest In and Use of Deposits. Upon the occurrence of an Event
of Default, subject to the rights of the holder of the First Mortgage, Mortgagee
may at its option, without being required to do so, apply any monies at the time
on deposit pursuant to Paragraphs 4 and 7 hereof, on any of the Guaranteed
Obligations or any of the Loan Documents contained, in such order and manner as
the Mortgagee may elect. When the Guaranteed Obligations have been fully paid or
satisfied, any remaining deposits shall be paid to Mortgagor or to the then
owner or owners of the Premises. A security interest within the meaning of the
UCC is hereby granted to the Mortgagee in and to any monies at any time on
deposit pursuant to Paragraphs 4 and 7 hereof and such monies and all of
Mortgagor's right, title and interest therein are hereby assigned to Mortgagee,
all as additional security for the Guaranteed Obligations and shall in the
absence of the occurrence of an Event of Default be applied by the depositary
for the purposes for which made hereunder and shall not be subject to the
direction or control of Mortgagor; provided, however, that neither Mortgagee nor
said depositary shall be liable for any failure to apply to the payment of taxes
and assessments and insurance premiums any amount so deposited. Neither
Mortgagee nor any depositary hereunder shall be liable for any act or omission
taken in good faith or pursuant to the instruction of any party but only for its
willful misconduct.


6.Insurance.


(a)Until the Guaranteed Obligations are fully paid or satisfied, the
Improvements and all fixtures, equipment and property therein contained or
installed shall be kept unceasingly insured against loss and damage by such
hazards, casualties and contingencies in such amounts and for such periods as
may from time to time be reasonably required by Mortgagee. All insurance shall
be written in policies and by insurance companies approved by Mortgagee which
approval shall not be unreasonably withheld so long as a A.M. Best Company's Key
Rating Guide Class rating of at least A XII is maintained and the policy
otherwise conforms to the terms hereof. All policies of insurance and renewals
thereof shall contain standard noncontributory mortgagee loss payable clauses to
Mortgagee and any participating lender, shall not contain a co-insurance clause
or other clause limiting the amount of coverage under any conditions, and shall
provide for at least thirty (30) days prior written notice to Mortgagee of
modification, termination, cancellation or renewal as well as a waiver of
subrogation endorsement, all as required by Mortgagee, in form and content
acceptable to Mortgagee. The original ACORD 28 and ACORD 25 (as to liability
only) Certificates shall, with all premiums fully paid, be delivered to
Mortgagee as issued at least thirty (30) days before expiration of existing
policies and shall be held by Holliday Fenoglio Fowler, L.P. having an address
at One Oxford Center, 301 Grant Street, Suite 600, Pittsburgh, Pennsylvania
15219 (or such other entity as designated by Mortgagee) until all sums hereby
secured are fully paid. All policies (or certified copies thereof) shall be
delivered within thirty (30) days after commencement of any policy or renewal
period to the address designated in the immediately preceding sentence. Upon
request by Mortgagee, Mortgagor shall furnish Mortgagee evidence of the
replacement cost of the Improvements. In case of sale pursuant to a foreclosure
of this Mortgage or other transfer of title to the Premises and extinguishment
of the Guaranteed Obligations, complete title to all policies, other than
liability insurance policies, held by Mortgagee and all prepaid or unearned
premiums thereon shall pass to and vest in the purchaser or grantee. Mortgagee
shall not by reason of accepting, rejecting, approving or obtaining insurance
incur any liability for payment of losses.






--------------------------------------------------------------------------------




(b)Without in any way limiting the generality of the foregoing, Mortgagor
covenants and agrees to maintain insurance coverage on the Premises which shall
include: (i) all risk coverage insurance (including vandalism and malicious
mischief) for an amount equal to one hundred percent (100%) of the full
replacement cost of the Improvements, written on a replacement cost basis and
with a replacement cost endorsement (without depreciation), an increased cost of
construction endorsement, and an agreed amount endorsement pertaining to the
co-insurance clause, and containing a mortgagee clause in Mortgagee's favor; and
if at any time a dispute arises with respect to replacement cost, Mortgagor
agrees to provide at Mortgagor's expense, an insurance appraisal prepared by an
insurance appraiser approved by Mortgagee, establishing the full replacement
cost in a manner satisfactory to the insurance carrier; (ii) business
interruption or rent loss insurance insuring against loss arising out of the
perils insured against in the policy or policies referred to in clause (i)
above, in an amount equal to not less than gross revenue from the Premises for
twelve (12) months from the operation and rental of all Improvements now or
hereafter forming part of the Premises, based upon one hundred percent (100%)
occupancy of such Improvements, less any allocable charges and expenses which do
not continue during the period of restoration and naming Mortgagee in a standard
mortgagee loss payable clause thereunder; (iii) commercial general liability and
property damage insurance with a broad form coverage endorsement for an amount
as required from time to time by the Mortgagee but not less than an aggregate
amount of Three Million and No/100 Dollars ($3,000,000.00) with a single
occurrence limit of not less than Three Million and No/100 Dollars
($3,000,000.00) for claims arising from any one (1) accident or occurrence in or
upon the Premises and naming Mortgagee as an additional insured thereunder; (iv)
flood insurance (if in a flood zone) whenever in Mortgagee's judgment such
protection is necessary and is available and in such case in an amount
acceptable to Mortgagee and naming Mortgagee as the loss payee thereunder; (v)
earthquake insurance (if in an earthquake zone) whenever in Mortgagee's judgment
such protection is necessary and is available and in such case in an amount
acceptable to Mortgagee and naming Mortgagee as the loss payee thereunder, (vi)
insurance covering pressure vessels, pressure piping and machinery, if any, and
all major components of any centralized heating or air-conditioning systems
located in the Improvements, in an amount satisfactory to Mortgagee, such
policies also to insure against physical damage to such buildings and
improvements arising out of peril covered thereunder; and (vii) such other
insurance that may be reasonably required from time to time by Mortgagee.


(c)Mortgagor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder.


(d)Nothing contained in this Paragraph 6 shall prevent Mortgagor from keeping
the Improvements and personal property insured or causing the same to be insured
against the risks referred to in this Section under a policy or policies of
blanket insurance which may cover other property not subject to the lien of the
Mortgage; provided, however, that any such policy of blanket insurance (i) shall
specify therein the amount of the total insurance allocated to the Improvements
and personal property, which amount shall be not less than the amount otherwise
required to be carried under the Mortgage; (ii) shall not contain any clause
which would result in the insured thereunder becoming a co‑insurer of any loss
with the insurer under such policy; and (iii) shall in all other respects comply
with the provisions of the Mortgage. By its acceptance of this Mortgage,
Mortgagee acknowledges that the policies of insurance carried by the Mortgagor
as of the date hereof, as evidenced by the Certificates of Insurance delivered
by Mortgagor to Mortgagee on or before the date hereof, comply with the
provisions of the Mortgage.






--------------------------------------------------------------------------------




7.Insurance Premium Deposits. It is further covenanted and agreed that for the
purpose of providing funds with which to pay the premiums as the same become due
on the policies of insurance as herein covenanted to be furnished by the
Mortgagor, Mortgagor shall deposit with Mortgagee or the depositary referred to
in Paragraph 4 hereof on the date of disbursement of the proceeds of the Loan
and on the first day of each month following the month in which said
disbursement occurred, an amount equal to the annual premiums that will next
become due and payable on such policies less any amount then on deposit with the
Mortgagee or such depositary, divided by the number of months to elapse thirty
(30) days prior to the date when such premiums become delinquent. No interest
shall be allowed to Mortgagor on account of any deposit or deposits made
hereunder and said deposits need not be kept separate and apart from any other
funds of Mortgagee or such depositary. Notwithstanding the foregoing, in the
event Mortgagee requires said insurance deposits in connection with the First
Mortgage, Mortgagee shall not require additional insurance deposits under this
Paragraph 7.


8.Adjustment of Losses with Insurer and Application of Proceeds of Insurance.


(a)In case of loss or damage by fire or other casualty, Mortgagor shall
immediately give Mortgagee and the insurance companies that have insured against
such risks written notice of such occurrence.






--------------------------------------------------------------------------------




(b)In case of loss or damage by fire or other casualty, Mortgagor shall, if no
Event of Default then exists hereunder, have the sole and exclusive right to
settle, compromise or adjust any claim under, and receive, for the purpose of
rebuilding and restoration, the proceeds arising from, any and all losses
payable under insurance policies to the extent the amount thereof does not
exceed Five Hundred Thousand and No/100 Dollars ($500,000.00), and all claims
for losses in excess of said amount shall be settled, compromised or adjusted
only with the mutual agreement of Mortgagor and the holder of the First
Mortgage, and if such First Mortgage has been released, the Mortgagee and the
proceeds paid as hereinafter provided. In the event insurance proceeds in excess
of Five Hundred Thousand and No/100 Dollars ($500,000.00) are payable or if an
Event of Default exists hereunder, then in either of such events, subject to the
rights of the holder of the First Mortgage, Mortgagee is authorized to collect
and receipt for any insurance proceeds. Insurance proceeds collected by
Mortgagee as aforesaid, after deducting therefrom any expenses incurred in the
collection thereof, shall, if requested by Mortgagor in writing within thirty
(30) days after the proceeds of insurance covering such damage or destruction
become available, be made available to Mortgagor for the purpose of paying the
cost of rebuilding or restoring of the Improvements if (i) the Premises, in
Mortgagee's commercially reasonable discretion is capable of being restored to
that condition which existed immediately prior to the damage or loss, (ii) the
insurance proceeds, together with all other funds which are to be provided by
Mortgagor, are sufficient to restore the Premises, (iii) Mortgagee determines
that income from the Premises shall not be materially and adversely affected
following the completion of the restoration or rebuilding, (iv) no Event of
Default then exists hereunder or under any other Loan Document, and no
circumstance or condition exists that would constitute an Event of Default upon
the giving of notice or the passage of time, or both, and (v) the rebuilding and
restoration is reasonably estimated to be completed at least one hundred eighty
(180) days prior to the Maturity Date or any Call Date, as those terms are
defined in the Affiliate Note. In the event that Mortgagee makes said proceeds
available to Mortgagor to pay the cost of rebuilding or restoring of the
Improvements, such proceeds shall be made available in the manner and under the
conditions that the Mortgagee may reasonably require to assure proper
application of such proceeds. In the event such insurance proceeds are made
available by the Mortgagee, the Mortgagor shall pay all costs incurred by
Mortgagee in connection with the application of such insurance proceeds
(including but not limited to reasonable costs incurred by Mortgagee, and a
title company or agent approved by Mortgagee in overseeing the disbursement of
such insurance proceeds). The Improvements shall be restored or rebuilt so as to
be of at least equal value and substantially the same character as prior to such
damage or destruction. If the projected cost of rebuilding, repairing or
restoring of the Improvements exceeds the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00), then insurance proceeds shall not be made
available to Mortgagor unless and until Mortgagee has approved plans and
specifications for the proposed rebuilding and restoration, which approval shall
not be unreasonably delayed, conditioned or withheld. If the proceeds are to be
made available by Mortgagee to Mortgagor to pay the cost of said rebuilding or
restoration, any surplus which may remain out of said insurance proceeds after
payment of the costs of rebuilding or restoring the Premises shall, at the
option of the Mortgagee (subject to the rights of the holder of the First
Mortgage), be applied on account of the Guaranteed Obligations or be paid to any
party entitled thereto under such conditions as Mortgagee may reasonably
require. No interest shall be allowed to Mortgagor on any proceeds held by
Mortgagee.


(c)In the event proceeds of insurance are not made available to Mortgagor for
the purpose of paying the cost of the rebuilding or restoring of the
Improvements (subject to the rights of the holder of the First Mortgage),
Mortgagee, after deducting the costs of any collection, adjustment and
compromise, shall apply such insurance proceeds upon the Guaranteed Obligations
in accordance with the terms of the Affiliate Note, provided that any amount so
applied by Mortgagee in reduction of the outstanding principal balance of the
Affiliate Note shall be credited to installments of principal in the inverse
order of their maturity but no such application shall delay or postpone any
installment payment of principal and interest under the Affiliate Note.




--------------------------------------------------------------------------------




9.Stamp Tax. If, by the laws of the United States of America, or of any state
having jurisdiction over Mortgagor, any tax is due or becomes due in respect of
the issuance of the Affiliate Note and this Mortgage, Mortgagor covenants and
agrees to pay such tax in the manner required by any such law. Mortgagor further
covenants to reimburse Mortgagee for any sums which Mortgagee reasonably expends
by reason of the imposition of any tax on the issuance of the Affiliate Note and
this Mortgage.


10.Observance of Lease Assignment.


(a)    As additional security for the payment of the Guaranteed Obligations and
for the faithful performance of the terms and conditions contained herein,
Mortgagor, as landlord, has assigned to Mortgagee, by that certain second
priority Assignment of Rents and Leases dated on or about this same date (the
“Second Assignment of Rents”), all of Mortgagor's right, title and interest as
landlord in and to all leases or other rights of use and or occupancy of any
part of the Premises, both present and future (hereinafter collectively referred
to as the “Leases”) and all of the rents, issues and profits from the Leases or
guaranties thereof (hereinafter collectively referred to as the “Rents”). The
Second Assignment of Rents is junior and subordinate in terms of priority to
Mortgagor's first priority Assignment of Rents and Leases dated of even date
herewith in favor of Mortgagee securing the Loan (the “First Assignment of
Rents”). Any approval or consent of Leases under or pursuant to the First
Assignment of Rents shall be deemed approval or consent under the provisions of
this Paragraph 10.


(b)    Excepting Leases that are otherwise approved in writing by the holder of
the First Assignment of Rents or the Mortgagee, all Leases entered into after
the date hereof (i) shall be bona fide arms-length transactions with a third
party, (ii) shall provide for rental rates and other economic terms that, taken
as a whole, are equivalent to then-existing market rates for competitive space
for tenants of comparable quality and otherwise contain terms and conditions
that are commercially reasonable, and (iii) shall substantially be on
Mortgagor's standard lease forms (for permanent lease tenants or specialty lease
forms for long term and short term specialty lease tenants, as applicable) which
standard lease forms have been approved by Mortgagee. The holder of the First
Assignment of Rents or the Mortgagee will, at the request of Mortgagor, approve
revisions to Mortgagor's standard lease forms providing any such revisions to
any of Mortgagor's standard lease forms are satisfactory to the holder of the
First Assignment of Rents or the Mortgagee, but Mortgagee shall have the right
subsequently to revoke such approval upon thirty (30) days prior written notice
to Mortgagor of its election to do so, but Mortgagee shall only revoke such
approval if the previously approved form is (x) no longer in compliance with
applicable laws, rules, regulations or ordinances, or (y) inconsistent with
current prudent commercial leasing practices for comparable properties in the
relevant geographical area. In the event of any such revocation or approval,
Mortgagor shall not enter into any Lease without the prior written approval of
the holder of the First Assignment of Rents or the Mortgagee unless the holder
of the First Assignment of Rents or the Mortgagee has approved a revised form of
lease satisfactory to it in its reasonable discretion.


(c)    Except for the Second Assignment of Rents and the First Assignment of
Rents, Mortgagor will not, without Mortgagee's prior written consent: (i)
execute any other assignment or pledge of any Rents and/or any Leases; or (ii)
accept any prepayment of any installment of any Rents more than thirty (30) days
before the due date of such installment, and in any event no more than thirty
(30) days in advance of the then current month.






--------------------------------------------------------------------------------




(d)    Mortgagor at its sole cost and expense will: (i) at all times promptly
and faithfully substantially abide by, discharge and perform all of the
covenants, conditions and agreements contained in all Leases, on the part of the
landlord thereunder to be kept and performed; (ii) enforce or secure the
performance of all material covenants, conditions and agreements of the Leases
on the part of the lessees to be kept and performed, but Mortgagor shall not
renew, extend, cancel, terminate or accept surrender of any Lease, consent to
any assignment or subletting by a lessee, or materially modify or amend
(material defined as modifications that reduce the tenant's monetary
obligations, increase the landlord obligations to the tenant, or change the
length of the term) without the prior written consent of Mortgagee, except
Mortgagee's consent is not required for any such matters for any Lease of 7,500
square feet or less; (iii) appear in and defend any action or proceeding arising
under, growing out of or in any manner connected with the Leases or the
obligations, duties or liabilities of landlord or of the lessees thereunder;
(iv) upon written request of Mortgagee, transfer and assign to Mortgagee, any
Lease or Leases heretofore or hereafter entered into, and make, execute and
deliver to Mortgagee upon demand, any and all instruments required to effectuate
said assignment; (v) furnish Mortgagee, within ten (10) days after a request by
Mortgagee so to do, a written statement containing the names of all lessees,
terms of all Leases, including the spaces occupied and the rentals payable
thereunder; and (vi) exercise within fifteen (15) days of any demand therefor by
Mortgagee (but not more frequently than once every twelve (12) months from the
same lessees) any right to request from the lessee under any Lease an estoppel
certificate in the form provided in the Leases with respect to the status
thereof.


In any case where the written consent of the holder of the First Assignment of
Rents or the Mortgagee is required for any leasing action by Mortgagor as
provided in the Second Assignment of Rents or in this Paragraph 10 of this
Mortgage, Mortgagee shall promptly respond to any such request by Mortgagor. If
Mortgagee shall fail to respond to Mortgagor's request for such consent within
five (5) Business Days (as hereinafter defined) of Mortgagee's receipt of such
request accompanied by a comprehensive term sheet or explanation for such
leasing action, Mortgagor may deliver to Mortgagee a second request for consent
stating in bold and capitalized type that "MORTGAGEE'S FAILURE TO RESPOND TO THE
ENCLOSED REQUEST WITHIN TEN (10) BUSINESS DAYS SHALL BE DEEMED MORTGAGEE'S
APPROVAL", provided that if Mortgagee has reasonably requested any additional
information with respect to the lessee or proposed leasing action (and such
information is possessed by or available to Mortgagor), Mortgagor shall not have
the right to send any such second request unless and until Mortgagor shall have
delivered to Mortgagee such additional information. In the event Mortgagee fails
to approve or disapprove such request within ten (10) Business Days after
Mortgagee's receipt of such second request, subject to the rights of the holder
of the First Assignment of Rents, such request shall be deemed approved. A
“Business Day” means any day excluding Saturday, Sunday and any other day on
which banks in Atlanta, Georgia are customarily closed.


(e)    Nothing in this Mortgage or in any other documents relating to the Loan
shall be construed to obligate Mortgagee, expressly or by implication, to
perform any of the covenants of Mortgagor as landlord under any of the Leases
assigned to Mortgagee or to pay any sum of money or damages therein provided to
be paid by the landlord, each and all of which covenants and payments Mortgagor
agrees to perform and pay.


(f)    Mortgagor will not permit any Lease or any part thereof to become
subordinate to any lien other than (i) the lien hereof, or (ii) the First
Assignment of Rents, or (iii) the Second Assignment of Rents, or (iv) the first
priority Mortgage, Security Agreement, Financing Statement and Fixture Filing
executed and delivered this same date by Mortgagor in and for the benefit of
Mortgagee in connection with the Mortgagor Note with respect to the Premises
(the “First Mortgage”), or any ancillary documents executed in connection with
the First Mortgage.






--------------------------------------------------------------------------------




(g)    Mortgagee shall have the option to declare this Mortgage in default
because of a default of landlord in any Lease of the Premises unless such
default is cured by Mortgagor pursuant to the terms of the Lease and within any
applicable cure period or unless such default would not permit the tenant to
terminate the Lease. It is covenanted and agreed that an Event of Default under
the Second Assignment of Rents shall constitute an Event of Default hereunder on
account of which the whole of the Guaranteed Obligations shall at once, at the
option of the Mortgagee, become immediately due and payable without notice to
the Mortgagor except for such notices as required to be given to Mortgagor under
the Second Assignment of Leases.


(h)    During the term of the Loan, Mortgagor shall not, and shall not permit
any lessee to, conduct any on-site dry cleaning operations on the Premises.


(i)    In the event of the enforcement by Mortgagee of the remedies provided for
by law or by this Mortgage, the lessee under each Lease of the Premises shall,
subject to the rights of the holder of the First Assignment of Rents, at the
option of Mortgagee, attorn to any person succeeding to the interest of
Mortgagor as a result of such enforcement and shall recognize such successor in
interest as landlord under such Lease without change in the terms or other
provisions thereof; provided, however, that said successor in interest shall not
be bound by any payment of rent or additional rent for more than one month in
advance or any amendment or modification to any Lease made without the consent
of Mortgagee or said successor in interest unless such consent was not required
by the terms hereof. Each lessee, upon request by said successor in interest,
shall execute and deliver an instrument or instruments confirming such
attornment, but subject to the terms of Paragraph 10(d)(vi) above.


11.Effect of Extension of Time. If the payment of the Guaranteed Obligations, or
any part thereof, is extended or varied, or if any part of any security for the
payment of the Guaranteed Obligations is released, or if any person or entity
liable for the payment of the Guaranteed Obligations is released, or if
Mortgagee takes other or additional security for the payment and performance of
the Guaranteed Obligations, or if Mortgagee waives or fails to exercise any
right granted herein, or in the Guaranty, or in any other instrument given to
secure the payment hereof, then all persons then liable for the payment and
performance of the Guaranteed Obligations, or any part thereof, or interest in
the Premises shall be held to assent to such extension, variation, release,
waiver, failure to exercise or the taking of additional security, and their
liability and the lien and interest and all provisions hereof shall continue in
full force, the right of recourse against all such persons being expressly
reserved by Mortgagee, notwithstanding such extension, variation, release,
waiver, failure to exercise, or the taking of additional security.


12.Effect of Changes in Laws Regarding Taxation. In the event of the enactment
after this date of any law of the state in which the Premises are located
imposing upon the Mortgagee the payment of the whole or any part of the taxes or
assessments or charges or liens herein required to be paid by Mortgagor, or
changing in any way the laws relating to the taxation of mortgages or debts
secured by mortgages or Mortgagee's interest in the Premises, so as to impose
any tax or other payment upon the Mortgagee, then, and in any such event,
Mortgagor, upon demand by Mortgagee, shall pay such taxes or assessments, or
reimburse Mortgagee therefor if Mortgagee pays such taxes and submits proof of
payment to Mortgagor; provided, however, that if in the opinion of counsel for
Mortgagee: (a) it might be unlawful to require Mortgagor to make such payment,
or (b) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law; then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Guaranteed Obligations to be and become due and payable sixty (60) days from the
giving of such notice, without the applicable Prepayment Premium (as defined in
the Affiliate Note).






--------------------------------------------------------------------------------




13.Mortgagee's Performance of Defaulted Acts. Upon the occurrence of an Event of
Default herein, Mortgagee may, but need not, and whether electing to declare the
whole of the Guaranteed Obligations due and payable or not, and without waiver
of any other remedy, make any payment or perform any act herein required of
Mortgagor in any form and manner deemed expedient, and may, but need not, make
full or partial payments of principal or interest on prior encumbrances, if any,
and purchase, discharge, compromise or settle any tax lien or other prior lien
or title or claim thereof, or redeem from any tax sale or forfeiture affecting
the Premises or contest any tax or assessment or cure any default of Mortgagor
as landlord in any Lease. All monies paid for any of the purposes herein
authorized and all expenses paid or incurred in connection therewith, including
attorneys' fees, and any other monies advanced by Mortgagee in regard to any tax
referred to in Paragraphs 9 and 12 hereof or to protect the Premises or the lien
and interest hereof, shall be additional Guaranteed Obligations and shall become
immediately due and payable without notice and with interest thereon at the
Default Rate of interest set forth in the Affiliate Note. Inaction of Mortgagee
shall never be considered as a waiver of any right accruing to it on account of
any Event of Default on the part of Mortgagor.


14.Mortgagee's Reliance on Tax Bills, Etc. Mortgagee in making any payment
hereby authorized: (a) relating to taxes and assessments, may do so according to
any bill, statement or estimate procured from the appropriate public office
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof; or (b) relating to insurance premiums, may do so according to any
bill or statement procured from the appropriate company without inquiry into the
accuracy of such bill or statement; or (c) for the purchase, discharge,
compromise or settlement of any other lien superior in priority to this
Mortgage, may do so without inquiry as to the validity or amount of any claim
for lien which may be asserted.


15.Acceleration of Guaranteed Obligations in Event of Default. It is expressly
agreed by Mortgagor that time is of the essence hereof and that the whole of the
Guaranteed Obligations shall become immediately due and payable without notice
to Mortgagor at the option of the Mortgagee upon the occurrence of one or more
of the following events (hereinbefore and hereinafter collectively referred to
as “Events of Default” and individually referred to as an “Event of Default”),
together with a prepayment premium in the amount, if any, required to be paid
pursuant to the terms of the Affiliate Note in the event of a prepayment:


(a)nonpayment of any monetary sum due hereunder within ten (10) days after the
same shall become due; or


(b)default shall be made in the due observance or performance of the terms and
conditions of Paragraph 6 hereof (Insurance) or Paragraph 30 hereof (Due on Sale
or Further Encumbrance); provided, however, as to a non-material default of
Paragraph 6, such default shall become an Event of Default only if such
non-material default is not cured within thirty (30) days following written
notice thereof by Mortgagee to Mortgagor (but Mortgagor acknowledges that a
failure to maintain the insurance coverages required in Paragraph 6 or provide
Mortgagee with the required evidence of coverage is a material default but this
is not an exhaustive list of material defaults of Paragraph 6); or


(c)default shall be made in the due observance or performance of any of the
other covenants, agreements or conditions hereinbefore or hereinafter contained
or contained in the other Loan Documents or the Environmental Indemnity,
required to be kept or performed or observed by the Mortgagor which does not
relate to the nonpayment of any monetary sum, and such default is not cured
within thirty (30) days following written notice thereof by Mortgagee to
Mortgagor or within such longer period of time, not exceeding an additional
thirty (30) days, as may be reasonably necessary to cure such non-compliance if
Mortgagor is diligently and with continuity of effort pursuing such cure and the
failure is susceptible of cure within an additional period of thirty (30) days;
or






--------------------------------------------------------------------------------




(d)the entry of a decree or order for relief by a court having jurisdiction in
respect of Mortgagor, a general partner of Mortgagor if Mortgagor is a
partnership, the beneficiary or beneficiaries of Mortgagor if Mortgagor is a
trust, a managing member of Mortgagor if Mortgagor is a limited liability
company, or any guarantor of the Affiliate Note (any of the foregoing parties
being referred to herein as a “Key Party”), in any involuntary case under the
federal bankruptcy laws now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) for any Key Party or any substantial
part of the property of any such Key Party, or for the winding up or liquidation
of the affairs of any Key Party and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days; or


(e)the commencement by any Key Party, of a voluntary case under federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or any other similar laws or
the consent by any such Key Party to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of any Key Party, or of any substantial part of the property
of any such person or entity, or the making by any such Key Party of an
assignment for the benefit of creditors or the failure of any such Key Party
generally to pay the debts of any such Key Party as such debts become due, or
the taking of action by any such Key Party in furtherance of any of the
foregoing; or


(f)the dissolution of any guarantor of the Affiliate Note, unless a substitute
guarantor or guarantors having a net worth or an aggregate net worth, as the
case may be, equal to or greater than the net worth of the decedent upon the
date hereof, shall become liable by assumption under the guaranty within thirty
(30) days of the dissolution of such guarantor; or


(g)any warranty, representation, certification, financial statement, or other
information furnished or to be furnished to Mortgagee by or on behalf of
Mortgagor or any guarantor of the Affiliate Note in connection with the loan by
Mortgagee of the money evidenced by the Affiliate Note proves to have been
inaccurate or false in any material respect when made; or


(h)any breach, default, event of default or failure of performance (however
denominated) under the Guaranty or any of the other Loan Documents and the
expiration of any applicable cure period without the same having been cured; or


(i)Mortgagor shall be in default of, or in violation of, beyond any applicable
grace period, with respect to any material conditions, covenants or restrictions
which benefit or burden the Premises and such default is not cured within thirty
(30) days following receipt of written notice thereof by Mortgagee to Mortgagor
or within such longer period of time, not exceeding an additional thirty (30)
days, as may be reasonably necessary to cure such non-compliance if Mortgagor is
diligently and with continuity of effort pursuing such cure and the failure is
susceptible of cure within an additional period of thirty (30) days; or


(j)Mortgagor shall be in default of, or in violation of, beyond any applicable
grace or cure period, any material obligations of Mortgagor pursuant to the
documents executed pertaining to the following bond issues: (a) City of Leawood,
Kansas Transportation Development District Special Obligation Bonds (119th
Street Transportation Development District Project) Series 2010 in the original
principal amount of $2,985,000, and (b) City of Leawood, Kansas Transportation
Development District Special Obligation Bonds (119th Street Transportation
Development District Project) Series 2012 in the original principal amount of
$1,615,000; or






--------------------------------------------------------------------------------




(k)any default under the First Mortgage after expiration of any grace period or
applicable cure period without same having been cured.


If, while any insurance proceeds or condemnation awards are being held by
Mortgagee to reimburse Mortgagor for the cost of rebuilding or restoration of
buildings or improvements on the Premises, Mortgagee shall accelerate the
Guaranteed Obligations, then and in such event, subject to the rights of the
holder of the First Mortgage, the Mortgagee shall be entitled to apply all such
insurance proceeds and condemnation awards then held by it in reduction of the
Guaranteed Obligations and any excess held by it over the amount of Guaranteed
Obligations then due hereunder shall be returned to Mortgagor or any other party
entitled thereto without interest.


16.Remedies.


(a)Primary Remedies. If an Event of Default shall occur, Mortgagee may: declare
the Guaranteed Obligations to be and the same shall be, immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived and without regard to the value of the Premises held
as security for the Guaranteed Obligations or the solvency of any person liable
for the payment of such Guaranteed Obligations; and/or exercise any other right,
power or remedy available to it at law or in equity, hereunder or under any
other Loan Document without demand, protest or notice of any kind, all of which
are hereby expressly waived, except such as is expressly required hereby or by
such other Loan Document. Without limiting the generality of the foregoing,
subject to the rights of the holder of the First Mortgage, Mortgagee may:


(i)to the fullest extent permitted by applicable law, enter and take possession
of the Premises or any part thereof, exclude Mortgagor and all persons claiming
under Mortgagor wholly or partly therefrom, and operate, use, manage and control
the same, or cause the same to be operated by a person selected by Mortgagee,
either in the name of Mortgagor or otherwise, and upon such entry, from time to
time, at the expense of Mortgagor and of the Premises, make all such repairs,
replacements, alterations, additions or improvements thereto as Mortgagee may
deem proper, and to lease the Premises or any part thereof at such rental and to
such persons as it may deem proper and collect and receive the rents, revenues,
issues, profits, royalties, income and benefits thereof including, without
limitation, those past due and those thereafter accruing, with the right of
Mortgagee to terminate, cancel or otherwise enforce any Lease or sublease for
any default that would entitle Mortgagor to terminate, cancel or enforce same
and apply the same to the payment of all expenses which Mortgagee may be
authorized to incur under the provisions of this Mortgage and applicable laws,
the remainder to be applied to the payment, performance and discharge of the
Guaranteed Obligations in such order as Mortgagee may determine until the same
have been paid in full;


(ii)institute an action for the foreclosure of this Mortgage and the sale of the
Premises pursuant to the judgment or decree of a court of competent
jurisdiction;


(iii)[INTENTIONALLY OMITTED];


(iv)take all action to protect and enforce the rights of Mortgagee under this
Mortgage by suit for specific performance of any covenant herein contained, or
in aid of the execution of any power herein granted or for the enforcement of
any other rights;






--------------------------------------------------------------------------------




(v)exercise any or all of the rights and remedies available to a secured party
under the UCC, including the right to (A) enter the Premises and take possession
of any personal property without demand or notice and without prior judicial
hearing or legal proceedings, which Mortgagor hereby expressly waives,
(B) require Mortgagor to assemble any personal property, or any portion thereof,
and make it available to Mortgagee at a place or places designated by Mortgagee
and reasonably convenient to both parties and (C) sell all or any portion of the
personal property at public or private sale, without prior notice to Mortgagor
except as otherwise required by law (and if notice is required by law, after ten
days' prior written notice), at such place or places and at such time or times
and in such manner and upon such terms, whether for cash or on credit, as
Mortgagee in its sole discretion may determine. As to any property subject to
Article 9 of the UCC included in the Premises, Mortgagee may proceed under the
UCC or proceed as to both real and personal property in accordance with the
provisions of this Mortgage and the rights and remedies that Mortgagee may have
at law or in equity, in respect of real property, and treat both the real and
personal property included in the Premises as one parcel or package of security.
Mortgagor shall have the burden of proving that any such sale pursuant to the
UCC was conducted in a commercially unreasonable manner;


(vi)terminate any management agreements, contracts, or agents/managers
responsible, for the property management of the Premises, if in the sole
discretion of Mortgagee such property management is unsatisfactory in any
respect;


(vii)foreclose this Mortgage by judicial foreclosure, for the entire unpaid
amount of the Guaranteed Obligations, or only as to the sum past due, with
interest and costs without injury to this Mortgage or the displacement or
impairment of the remainder of the lien thereof, and at such foreclosure sale
the Premises shall be sold subject to all remaining items of the Guaranteed
Obligations and Mortgagee may again foreclose, in the same manner, as often as
there may be any sum past due. In case of sale in any action or proceeding to
foreclose this Mortgage, the Mortgagee shall have the right to sell the Premises
covered hereby in parts or as an entirety. It is intended hereby to give to the
Mortgagee the widest possible discretion permitted by law with respect to all
aspects of any such sale or sales.






--------------------------------------------------------------------------------




(viii)to the fullest extent permitted by applicable law, if an Event of Default
occurs due to the nonpayment of the Guaranteed Obligations, or any part thereof,
as an alternative to the right of foreclosure for the full Guaranteed
Obligations after acceleration thereof, Mortgagee shall have the right to
institute proceedings for partial foreclosure with respect to the portion of
said Guaranteed Obligations so in default, as if under a full foreclosure, and
without declaring the entire Guaranteed Obligations due (such proceedings being
hereinafter referred to as “Partial Foreclosure”), and provided that if a
foreclosure sale is made because of an Event of Default in the payment of a part
of the Guaranteed Obligations, such sale may be made subject to the continuing
lien of this Mortgage for the unmatured part of the Guaranteed Obligations; and
it is agreed that such sale pursuant to a Partial Foreclosure, if so made, shall
not in any manner affect the unmatured part of the Guaranteed Obligations, but
as to such unmatured part, this Mortgage and the lien thereof shall remain in
full force and effect just as though no foreclosure sale had been made under the
provisions of this Paragraph. Notwithstanding any Partial Foreclosure, Mortgagee
may elect, at any time prior to sale pursuant to such Partial Foreclosure, to
discontinue such Partial Foreclosure and to accelerate the Guaranteed
Obligations by reason of any Event of Default upon which such Partial
Foreclosure was predicated or by reason of any other further Event of Default,
and proceed with full foreclosure proceedings. It is further agreed that several
foreclosures may be made pursuant to Partial Foreclosure without exhausting the
right of full or Partial Foreclosure sale for any unmatured part of the
Guaranteed Obligations, it being the purpose to provide for a Partial
Foreclosure sale of the Guaranteed Obligations hereby without exhausting the
power to foreclose and to sell the Premises pursuant to any such Partial
Foreclosure for any other part of the Guaranteed Obligations, whether matured at
the time or subsequently maturing, and without exhausting any right of
acceleration and full foreclosure.


(b)Receiver. If an Event of Default shall occur, subject to the rights of the
holder of the First Mortgage, Mortgagee shall be entitled as a matter of right
to the appointment of a receiver of the Premises and the rents, revenues,
issues, profits, royalties, income and benefits thereof, without notice or
demand, and without regard to the adequacy of the security for the Guaranteed
Obligations, the value of the Premises or the solvency of Mortgagor, either
before or after any sale, and, Mortgagee may be appointed as such receiver. Such
receiver shall have, including without limitation, the power: (i) to collect the
rents, issues and profits of the Premises during the pendency of any foreclosure
proceedings whether by judicial or non-judicial foreclosure, and, in case of a
sale and a deficiency, for such time when Mortgagor, except for the intervention
of such receiver, would be entitled to collect such rents, issues and profits,
to the maximum time and extent permitted by law; (ii) to extend or modify any
then existing Leases and to make new leases, which extensions, modifications and
new leases may provide for terms to expire, or for options to leases to extend
or renew terms to expire, beyond the maturity date of the Affiliate Note and
beyond the date of the issuance of a deed or deeds to a purchaser or purchasers
at a foreclosure sale, it being understood and agreed that any such leases, and
the options or other such provisions to be contained therein, shall be binding
upon Mortgagor and all persons whose interests in the Premises are subject to
the lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption from sale, discharge of the secured obligations,
satisfaction of any foreclosure decree, or issuance of any certificate of sale
or deed to any purchaser; and (iii) all other powers which may be necessary or
are usual in such case for the protection, possession, control, management, and
operation of the Premises during the whole of said period. The court from time
to time may authorize the receiver to apply the net income in the receiver's
hands in payment in whole or in part of: (i) the Guaranteed Obligations and all
other obligations hereunder, or by any decree foreclosing this Mortgage, or in
accordance with applicable non-judicial foreclosure provisions, any tax, special
assessment or other lien which may be or become superior to the lien hereof or
of such decree; and (ii) if this is a leasehold mortgage, all rents due or which
may become due under the underlying lease.




--------------------------------------------------------------------------------




(c)Sales by Parcels. In any sale made under or by virtue of this Mortgage or
pursuant to any judgment or decree of court, the Premises may be sold in one or
more parts or parcels or as an entirety and in such order as Mortgagee may
elect, without regard to the right of Mortgagor, or any person claiming under
it, to the marshaling of assets. To the full extent permitted by law, Mortgagor
waives the marshaling of assets.


(d)Effect of Sale. The purchaser at any sale made under or by virtue of this
Mortgage or pursuant to any judgment or decree of court shall take title to the
Premises or the part thereof so sold free and discharged of the estate of
Mortgagor therein, the purchaser being hereby discharged from all liability to
see to the application of the purchase money. Any person, including Mortgagee,
may purchase at any such sale. Mortgagee is hereby irrevocably appointed the
attorney-in-fact of Mortgagor in its name and stead to make all appropriate
transfers and deliveries of the Premises or any portions thereof so sold and,
for this purpose, Mortgagee may execute all appropriate instruments of transfer,
and may substitute one or more persons with like power, Mortgagor hereby
ratifying and confirming all that its said attorneys or such substitute or
substitutes shall lawfully do by virtue hereof. Nevertheless, promptly upon
Mortgagee's written request, Mortgagor shall ratify and confirm, or cause to be
ratified and confirmed, any such sale or sales by executing and delivering, or
by causing to be executed and delivered, to Mortgagee or to such purchaser or
purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for the purpose, and as may be designated, in such request. Any sale
or sales made under or by virtue of this Mortgage, to the extent not prohibited
by law, shall operate to divest all the estate, right, title, interest,
property, claim and demand whatsoever, whether at law or in equity, of Mortgagor
in, to and under the Premises, or any portions thereof so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor, its successors and
assigns, and against any and all persons claiming or who may claim the same, or
any part thereof, by, through or under Mortgagor, or its successors or assigns.
The powers and agency herein granted are coupled with an interest and are
irrevocable. The foregoing notwithstanding, any sale pursuant to this Mortgage
shall be subject to the First Mortgage and the rights of the holder of the First
Mortgage, so long as such First Mortgage remains in force.


(e)Eviction of Mortgagor After Sale. If Mortgagor fails or refuses to surrender
possession of the Premises after any sale thereof, Mortgagor shall be deemed a
tenant at sufferance, subject to eviction by means of forcible entry and
detainer proceedings, provided, that this remedy is not exclusive or in
derogation of any other right or remedy available to Mortgagee or any purchaser
of the Premises under any provision of this Mortgage or pursuant to any judgment
or decree of court.


(f)Insurance Policies. In the event of a foreclosure sale pursuant to this
Mortgage or other transfer of title or assignment of the Premises in
extinguishment, in whole or in part, of the Guaranteed Obligations subject to
the rights of the holder of the First Mortgage, all right, title and interest of
Mortgagor in and to all policies of insurance required under the provisions of
this Mortgage shall inure to the benefit of and pass to the successor in
interest of Mortgagor or the purchaser or grantee of the Premises or any part
thereof so transferred.






--------------------------------------------------------------------------------




(g)Foreclosure; Expense of Litigation. When the Guaranteed Obligations, or any
part thereof shall become due, whether by acceleration or otherwise, Mortgagee
shall have the right to foreclose the lien hereof for such Guaranteed
Obligations or part thereof. In any suit to foreclose the lien hereof, there
shall be allowed and included as additional Guaranteed Obligations in the decree
for sale all reasonable expenditures and expenses which may be paid or incurred
by or on behalf of Mortgagee for reasonable attorneys' fees, appraiser's fees,
actual costs of environmental reviews or audits, outlays for documentary and
expert evidence, stenographers' charges, publication costs, and costs (which may
be estimated as to items to be expended after entry of the decree) of procuring
all such abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurances with respect to the title as Mortgagee
may deem reasonably necessary either to prosecute such action or to evidence to
bidders at any sale which may be had pursuant to such decree the true condition
of the title to or the value of the Premises. All expenditures and expenses of
the nature in this Paragraph mentioned and such expenses and fees as may be
incurred in the protection of the Premises and the maintenance of the lien of
this Mortgage, including the reasonable fees of any attorneys employed by
Mortgagee in any litigation or proceeding affecting this Mortgage, the Guaranty
or the Premises, including appellate, probate and bankruptcy proceedings, or in
preparations for the commencement or defense of any proceedings or threatened
suit or proceeding shall be immediately due and payable by Mortgagor, with
interest thereon at the Default Rate of interest as set forth in the Affiliate
Note and shall be secured by this Mortgage.


(h)Mortgagor further agrees that if Mortgagee shall be prosecuting one or more
foreclosure or other proceedings against a portion of the Premises or against
any collateral other than the Premises given as security for the Affiliate Note
or for any of the Guaranteed Obligations, or if Mortgagee shall have obtained a
judgment of foreclosure and sale or similar judgment against any such
collateral, or shall have enforced any power of sale against any such
collateral, then, whether or not such proceedings are being maintained or
judgments or sale were obtained in or outside the state in which this Mortgage
is recorded, Mortgagee may commence or continue foreclosure proceedings and
exercise its other remedies granted in this Mortgage against all or any part of
the Premises, and Mortgagor expressly waives any objections to the commencement
or continuation of a foreclosure based on such other proceedings or judgments,
and waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Mortgage or such other proceedings on such basis.
Neither the commencement nor continuation of proceedings to foreclose this
Mortgage nor the exercise of any other rights hereunder nor the recovery of any
judgment by Mortgagee or conduct of any sale in any such proceedings shall
prejudice, limit or preclude Mortgagee's right to commence or continue one or
more foreclosure, sale or other proceedings or obtain a judgment against any
other collateral (either in or outside the state in which this Mortgage is
recorded), and Mortgagor expressly waives any objections to the commencement of,
continuation of, or entry of a judgment in such other proceedings or exercise of
any remedies in such proceedings based upon any action or judgment connected to
this Mortgage, and Mortgagor also waives any right to seek to dismiss, stay,
remove, transfer or consolidate either such other proceedings or any action
under this Mortgage on such basis.


17.Application of Proceeds. The proceeds of any sale made under a judgment,
order or decree made in any action to foreclose or to enforce this Mortgage,
shall be applied:


(a)first to the payment of (i) all reasonable costs and expenses of such sale,
including reasonable attorneys' fees, environmental site assessors fees and
costs, appraisers' fees and costs of procuring title searches, title insurance
policies and similar items and (ii) all charges, expenses and advances incurred
or made by Mortgagee in order to protect the lien or estate created by this
Mortgage or the security afforded hereby including any expenses of entering,
taking possession of and operating the Premises;






--------------------------------------------------------------------------------




(b)then to the payment of any other Guaranteed Obligations in such order as
Mortgagee may determine until the same have been paid in full; and


(c)any balance thereof shall be paid to Mortgagor, or to whosoever shall be
legally entitled thereto, or as a court of competent jurisdiction may direct.


18.Rights and Remedies Cumulative. Each right, power and remedy herein conferred
upon Mortgagee is cumulative and in addition to every other right, power or
remedy, express or implied, given now or hereafter existing, at law or in
equity, and each and every right, power and remedy herein set forth or otherwise
so existing may be exercised from time to time as often and in such order as may
be deemed expedient by Mortgagee, and the exercise or the beginning of the
exercise of one right, power or remedy shall not be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy and no
delay or omission of Mortgagee in the exercise of any right, power or remedy
accruing hereunder or arising otherwise shall impair any such right, power or
remedy, or be construed to be a waiver of any Event of Default or acquiescence
therein.


19.Mortgagee's Right of Inspection. Mortgagee shall, upon reasonable notice to
Mortgagor, have the right to inspect the Premises at all reasonable times and
access thereto shall be permitted for that purpose.


20.Condemnation. Subject to the rights of the holder of the First Mortgage, the
Mortgagee may, at its option, in its own name (a) appear or proceed in any
condemnation proceeding, and (b) make any compromise or settlement thereof,
provided that so long as the Mortgagor appears and defends any such proceeding,
the Mortgagor shall control any compromise or settlement proceeding with the
result thereof being subject to the Mortgagee's approval. The Mortgagor shall
give the Mortgagee immediate notice of the initiation of any condemnation
proceeding, and a copy of every pleading, notice and other items served in any
condemnation proceeding. Subject to the rights of the holder of the First
Mortgage, Mortgagor hereby assigns, transfers and sets over unto the Mortgagee
the entire proceeds of any award or any claim for damages for any of the
Premises taken or damaged under the power of eminent domain or by condemnation.
Subject to the rights of the holder of the First Mortgage, Mortgagee may elect
to apply the proceeds of the award upon or in reduction of the Guaranteed
Obligations, whether due or not, or make said proceeds available for restoration
or rebuilding of the Premises; provided, however, Mortgagee shall make the
proceeds of an award available for restoration or rebuilding of the Premises
under the same terms and conditions as insurance proceeds are made available for
restoration and rebuilding as set forth in Paragraph 8(b) of this Mortgage. In
the event that Mortgagee makes said proceeds available to reimburse Mortgagor
for the cost of the rebuilding or restoration of the Improvements, such proceeds
shall be made available in the manner and under the conditions that Mortgagee
may reasonably require. In any event, the Improvements shall be restored or
rebuilt in accordance with plans and specifications to be submitted to and
approved by Mortgagee prior to commencement of any building or restoration. If
the proceeds are made available by Mortgagee to reimburse Mortgagor for the cost
of said rebuilding or restoration, any surplus which may remain out of said
award after payment of such cost of rebuilding or restoration shall at the
option of Mortgagee and subject to the rights of the holder of the First
Mortgage, be applied on account of the Guaranteed Obligations or be paid to any
party entitled thereto. No interest shall be allowed to Mortgagor on the
proceeds of any award held by the Mortgagee.


21.[INTENTIONALLY OMITTED].






--------------------------------------------------------------------------------




22.Giving of Notice.


(a)All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.


(b)All Notices shall be deemed given and effective upon the earlier to occur of:
(i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:


Mortgagor:        119 Leawood, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215-3467
Attention: General Counsel


With a copy to:        Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention: John I. Cadwallader, Esq.                    
                    
Mortgagee:        ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia, 30327-4349
Attention: Mortgage Loan Servicing Department


and


ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia, 30327-4349
Attention: Real Estate Law Department


With a copy to:        Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street NW
Atlanta, Georgia 30309-3488
Attention: John R. Parks, Esq.


or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.






--------------------------------------------------------------------------------




23.Waiver of Defense. No action for the enforcement of the lien or of any
provision hereof shall be subject to any defense which would not be good and
available to the party interposing same in an action at law or in equity upon
the Guaranty hereby secured.


24.Waiver of Statutory Rights. Mortgagor shall not, and will not, apply for or
avail itself of any homestead, appraisement, valuation, stay, extension or
exemption laws, or any so-called “Moratorium Laws”, now existing or hereafter
enacted, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, but to the extent lawfully allowed hereby waives the benefit of such
laws. Mortgagor, for itself and all who may claim through or under it, waives
any and all right to have the property and estates comprising the Premises
marshaled upon any foreclosure of the lien hereof and agrees that any court
having jurisdiction to foreclose such lien may order the Premises sold as an
entirety. To the extent permitted by law, Mortgagor does hereby expressly waive
any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of Mortgagor, the trust estate and all
persons beneficially interested therein and each and every person, acquiring any
interest in or title to the Premises subsequent to the date of this Mortgage.
Without limiting the generality of the foregoing, Mortgagor expressly waives all
rights of redemption under Kan. Stat. Ann. § 60-2424.


25.Furnishing of Financial Statements to Mortgagee.


(a)Mortgagor covenants and agrees that it will keep and maintain books and
records of account, or cause books and records of account to be kept and
maintained in which full, true and correct entries shall be made of all dealings
and transactions relative to the Premises, which books and records of account
shall, at reasonable times during business hours and on reasonable notice, be
open to inspection by Mortgagee and Mortgagee's accountants and other duly
authorized representatives. Such books of record and account shall be kept and
maintained in accordance with generally accepted accounting principles (“GAAP”)
consistently applied.


(b)Mortgagor covenants and agrees to furnish, or cause to be furnished to
Mortgagee, annually, within ninety (90) days following the end of each fiscal
year of Mortgagor financial reports prepared on a GAAP basis including balance
sheets, income statements and cash flow statements covering the operations of
the Premises, Mortgagor and all guarantors of all or any portion of the
Guaranteed Obligations for the previous fiscal year and a current rent roll, all
certified to Mortgagee to be complete, correct and accurate by the individual,
managing general partner or chief financial officer of the party whom the report
concerns. Notwithstanding the foregoing, during the term of the Loan, Mortgagee
shall have the right to request Mortgagor to provide the following: (i) within
sixty (60) days after the end of each quarter, quarterly income and expense
statements, which shall include current cash flow and up-to-date payables and
receivables for the Premises; and (ii) within sixty (60) days of receipt of a
request therefor, a current rent roll.


(c)If Mortgagor omits to deliver as required any report or statement required by
this Paragraph 25, and said omission is not cured by Mortgagor within thirty
(30) days after written notice of such omission has been given by Mortgagee to
Mortgagor, Mortgagee may elect, in addition to exercising any remedy for an
Event of Default as provided for in this Mortgage, to make an audit of all books
and records of Mortgagor including its bank accounts which pertain to the
Premises and to prepare the statement or statements which Mortgagor failed to
procure and deliver. Such audit shall be made and such statement or statements
shall be prepared by an independent certified public accountant to be selected
by Mortgagee. Mortgagor shall pay all reasonable expenses of the audit and other
services, which expenses shall be secured hereby as additional Guaranteed
Obligations and shall be immediately due and payable with interest thereon at
the Default Rate of interest as set forth in the Affiliate Note and shall be
secured by this Mortgage.






--------------------------------------------------------------------------------




26.Filing and Recording Fees. Mortgagor will pay all filing, registration or
recording fees and all reasonable expenses incident to the execution and
acknowledgment of this Mortgage and all federal, state, county and municipal
taxes and other taxes, duties, imposts, assessments and charges arising out of
or in connection with the execution and delivery of the Affiliate Note and this
Mortgage. The Mortgagor acknowledges that the Affiliate Note and the Guaranteed
Obligations are already secured by that certain Mortgage, Security Agreement,
Financing Statement and Fixture Filing from the Affiliate Entity in favor of
Mortgagee dated January 17, 2012 recorded in Book 201201, Page 5463 in the
office of the Register of Deeds, Johnson County, Kansas (the “Affiliate
Mortgage”) and that the Kansas Mortgage Registration Fee on indebtedness in the
amount of $77,000,000 was paid contemporaneously with the recording of the
Affiliate Mortgage.


27.Business Purpose. Mortgagor represents, covenants and agrees that all of the
proceeds of the Affiliate Note will be used solely for business purposes within
the meaning of K.S.A. §16-207, and in furtherance of the regular business
affairs of the Affiliate Entity.


28.Exculpatory. The liability of the Mortgagor personally pursuant to the
Guaranty or any interest that may accrue thereon, or any Guaranteed Obligations
or other obligation accruing or arising hereunder is limited to the extent set
forth in the Guaranty.






--------------------------------------------------------------------------------




29.Security Agreement. Mortgagor and Mortgagee agree that this Mortgage shall
constitute a security agreement within the meaning of the UCC with respect to
all sums on deposit with the Mortgagee with respect to insurance proceeds or
condemnation proceeds (“Deposits”) and with respect to any personal property and
fixtures included in the definition herein of the word “Premises”, which
property may not be deemed to form a part of the real estate described in
Exhibit “A” or may not constitute a “fixture” within the meaning of the UCC, and
all replacements of such property, substitutions and additions thereto and the
proceeds thereof, all such property being sometimes hereinafter collectively
referred to as the “Collateral”, and that, subject to the prior First Mortgage,
a security interest in and to the Collateral and the Deposits is hereby granted
to Mortgagee and the Deposits and all of Mortgagor's right, title and interest
therein are hereby assigned to Mortgagee, all to secure payment of the
Guaranteed Obligations and to secure performance by Mortgagor of the terms,
covenants and provisions hereof. Upon the occurrence of an Event of Default
under this Mortgage, Mortgagee, pursuant to the appropriate provisions of the
UCC, shall have the option of proceeding with respect to the Collateral in
accordance with its rights and remedies with respect to the real property, in
which event the default provisions of the UCC shall not apply. The parties agree
that, in the event Mortgagee shall elect to proceed with respect to the
Collateral separately from the real property, ten (10) days' notice of the sale
of the Collateral shall be reasonable notice. The reasonable expenses of
retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, reasonable attorneys' fees and
legal expenses incurred by Mortgagee. Mortgagor agrees that, without the written
consent of Mortgagee, Mortgagor will not remove or permit to be removed from the
Premises any of the Collateral except that so long as the Mortgagor is not in
default hereunder, Mortgagor shall be permitted to sell or otherwise dispose of
the Collateral, when obsolete, worn out, inadequate, unserviceable or
unnecessary for use in the operation of the Premises, upon replacing the same or
substituting for the same other Collateral at least equal in value to the
initial value to that disposed of and in such a manner so that said Collateral
shall be subject to the security interest created hereby, and so that the
security interest of Mortgagee shall be first in priority, it being expressly
understood and agreed that all replacements of the Collateral and any additions
to the Collateral shall be and become immediately subject to the security
interest of this Mortgage and covered hereby. Mortgagor shall, from time to
time, on request of Mortgagee, deliver to Mortgagee an inventory of the
Collateral in reasonable detail. Mortgagor covenants and represents that all
Collateral, and all replacements thereof, substitutions therefor or additions
thereto, unless Mortgagee otherwise consents, now are and will be free and clear
of liens (other than the lien of taxes not yet due or payable), encumbrances or
security interests of others. Mortgagor shall, upon demand execute and deliver
to Mortgagee such financing statements and other documents in form satisfactory
to Mortgagee, and will do all such acts and things as Mortgagee may at any time,
or from time to time, reasonably request or as may be necessary or appropriate
to establish and maintain a perfected security interest in the Deposits and
Collateral, subject to no liens (other than the lien of taxes not yet due or
payable), encumbrances, or security interests of others (other than the holder
of the First Mortgage).






--------------------------------------------------------------------------------




This Mortgage also constitutes a financing statement for the purpose of the UCC
and shall constitute a “fixture filing” under such statutes and shall be filed
in the real estate records of the County in which the Land is located. For such
purpose the name and address of the debtor and the secured party are as set
forth below:


Name of Debtor:        119 Leawood, LLC
Debtor's Mailing
Address:             119 Leawood, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215-3467
Attention: General Counsel
                        
Address of Property:        4201, 4209, 4303, 4501 and 4601 West 119th Street
Leawood, Johnson County, Kansas


Name of Secured Party:    ING Life Insurance and Annuity Company


Address of Secured
Party:                ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department


This financing statement covers the Collateral. Some of the items or types of
property comprising the Collateral are or are to become fixtures on the real
property described in this Mortgage. Mortgagor is the record owner of the real
property described herein upon which the foregoing fixtures and other items and
types of property are located.


Mortgagor hereby represents and warrants to Mortgagee, and covenants and agrees
with Mortgagee as follows:


(a)Mortgagor shall not merge or consolidate into any other entity or person
without the prior written consent of the Mortgagee.


(b)Mortgagor shall not change its name unless it has given Mortgagee sixty (60)
days prior written notice thereof and executed and authorized at the request of
Mortgagee, such additional financing statements to be filed in such jurisdiction
as the Mortgagee may deem necessary or desirable in its sole discretion.


(c)It shall be an Event of Default hereunder if any amendment to or termination
of a financing statement naming the Mortgagor as debtor and the Mortgagee as
secured party, or any correction statement with respect thereto, is filed in any
jurisdiction by any party other than the Mortgagee or its counsel without the
prior written consent of the Mortgagee.


(d)Mortgagor hereby authorizes the Mortgagee, its counsel or its representative,
at any time and from time to time, to file financing statements and amendments
that describe the collateral covered by such financing statements in such
jurisdictions as the Mortgagee may deem necessary or desirable in order to
perfect the security interest granted by the Mortgagor under this security
agreement.




--------------------------------------------------------------------------------






30.Due on Sale or Further Encumbrance.


(a)    Except as permitted by the terms of this Mortgage, if, without the
Mortgagee's prior written consent, if such consent is required hereunder, (i)
the Premises or any part thereof or any interest in the Premises or in the
Mortgagor is sold or conveyed (other than Leases in the ordinary course of
business); (ii) title to the Premises or any interest therein is divested; (iii)
the Premises or any ownership interest in the Mortgagor is further encumbered or
pledged other than the First Mortgage; (iv) any Lease which gives the lessee any
option to purchase the Premises or any part thereof is entered into, or, (v)
without limiting the generality of clause (i) above, the ownership of shares of
the Mortgagor, if a corporation, or of any corporate general partner of
Mortgagor, if a partnership, or the general partnership interests in any
partnership which is a general partner of Mortgagor, or any membership interest
in a Mortgagor which is a limited liability company, or any beneficial or
fiduciary interest in any Mortgagor which is a trust or trustee, is sold or
conveyed, the Mortgagee shall at its sole discretion be entitled to accelerate
the Guaranteed Obligations and declare the then unpaid principal balance and all
accrued interests and other sums due and payable under the Affiliate Note due
and payable and exercise all remedies available to Mortgagee under the Loan
Documents. The Mortgagor understands that the present ownership of the Premises
and Improvements will be a material inducement to Mortgagee in the making of the
Loan. Any consent by Mortgagee to a change in ownership or to a change in the
composition of the Mortgagor may be conditioned upon payment of a transfer fee
equal to one percent (1%) of the then outstanding principal balance of the
Mortgagor Note for processing such request for consent, upon an increase in the
rate of interest on the unpaid balance of the Mortgagor Note to a then-current
market rate, and/or other terms and conditions as Mortgagee may impose in its
sole discretion.


(b)    Notwithstanding the foregoing subparagraph 30(a), Mortgagee will permit
one transfer of the Premises, provided: (i) the transferee has a financial and
credit standing and management expertise acceptable to Mortgagee as equal to or
greater than that of Mortgagor on the date hereof; (ii) assumption documents in
form and substance satisfactory to Mortgagee are executed by the transferee;
(iii) Mortgagee is paid a transfer fee equal to one percent (1%) of the then
outstanding principal balance of the Mortgagor Note; (iv) Mortgagor reimburses
Mortgagee all reasonable fees and expenses associated with the transfer
including legal fees; (v) Mortgagee receives an endorsement to the Mortgagee's
title policy, in form and substance acceptable to Mortgagee; and (vi) at
Mortgagee's option, Mortgagee receives opinions of counsel, and Mortgagor and
transferee authorization documents, in form and substance acceptable to
Mortgagee. The rights granted to Mortgagor in this subparagraph 30(b) are
personal to Mortgagor, shall be extinguished after the exercise thereof, and
shall not inure to the benefit of any subsequent transferee. Such transfer and
assumption will not, however, release the Mortgagor or any guarantors from any
liability to the Mortgagee without the prior written consent of Mortgagee, which
consent may be given or withheld in Mortgagee's reasonable discretion, but if
given, may be conditioned upon, without limitation, the execution of new
Guaranties from principals of the transferee as Mortgagee deems necessary,
execution by the principals of the transferee of Mortgagee's standard
Environmental Indemnification Agreement and such other requirements as Mortgagee
may deem appropriate in its reasonable discretion.






--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing subparagraph 30(a) Mortgagee will permit
the following transfers of ownership interests in Mortgagor without the 1% fee
or any change in the Loan terms provided that: (i) no Event of Default shall
have occurred or be continuing hereunder or under the Loan Documents or any
separate documents guaranteeing Mortgagor's payment and performance of the Loan;
(ii) Mortgagee is promptly notified of such proposed transfer and provided with
such documentation evidencing the transfer and identity of the transferee as
reasonably requested by Mortgagee; (iii) assumption documents, if deemed
necessary by the Mortgagee, in a form that is acceptable to Mortgagee are
executed by the transferee; and (iv) Mortgagor reimburses Mortgagee for all
reasonable fees and expenses including reasonable attorney's fees associated
with Mortgagee's review and documentation of the transfer:


(i)    Any ownership interest in the Mortgagor may be transferred upon the death
of the owner of said interest but only by will or intestacy;


(ii)    Any ownership interest in the Mortgagor may be voluntarily sold,
transferred, conveyed or assigned for estate planning purposes to immediate
family members or to a family trust, provided that at all times there exists a
minimum of 51% ownership and control of the Premises and the Mortgagor by
parties owning an ownership interest in Mortgagor as of the date hereof.
“Immediate family members” shall mean the spouse, children, grandchildren,
siblings, and the siblings' children, of each holder of an ownership interest in
Mortgagor, as of the date hereof, or a trust for the benefit of one or more of
any such persons.


(iii)    Any ownership interest in the Mortgagor may be voluntarily sold,
transferred or conveyed or assigned to another person owning an ownership
interest in the Mortgagor as of the date hereof.


Additionally, the following transfers of direct or indirect interests in
Mortgagor shall be permitted:


(1)    transfers of up to forty-nine percent (49%) direct or indirect interest
in the Mortgagor, which transfers shall not require Mortgagee's consent or
require the payment of a fee, provided that (x) no Event of Default has occurred
and is continuing, (y) any such transfer does not result in a Prohibited Change
of Control (as hereafter defined), and (z) Mortgagor gives Mortgagee notice of
such a transfer and copies of all instruments effecting such transfer within
thirty (30) days after the date of such transfer;


(2)    any involuntary transfer of indirect interests in Mortgagor caused by
operation of law or the death of any partner, shareholder, joint venturer,
member or beneficial owner of a trust, or any direct or indirect legal or
beneficial owner of Mortgagor, which transfers shall not require Mortgagee's
consent or require the payment of a fee, provided Mortgagor satisfies conditions
(1)(x), (y) and (z) immediately above;


(3)    transfers of up to forty-nine percent (49%) of the limited partnership
interests in GPLP (as hereafter defined), (including the interests held by
Glimcher Realty Trust), which transfers shall not require Mortgagee's consent or
require the payment of a fee, provided that (x) no Event of Default has occurred
and is continuing, (y) any such transfer does not result in a Prohibited Change
of Control and (z) Mortgagor gives Mortgagee at least ten (10) days advance
notice of such a transfer and copies of all instruments effecting such transfer;






--------------------------------------------------------------------------------




(4)    provided Mortgagor satisfies conditions (3)(x), (y) and (z) immediately
above, transfers of direct or indirect ownership interests in GPLP, which
transfers shall not require Mortgagee's consent or require the payment of a fee,
provided any permitted transfers under subparagraph (c), clauses (3) and (4)
shall not (a) exceed forty-nine percent (49%) of the limited partnership
interests in GPLP, or (b) involve any general partnership interest in GPLP;


(5)    so long as such transfers do not result in a Prohibited Change of
Control, transfers of the stock in Glimcher Realty Trust, including, without
limitation, transfers through a national securities exchange such as the New
York Stock Exchange, or in connection with the purchase of all or substantially
all of the stock in Glimcher Realty Trust by a Qualified Equityholder (as
hereinafter defined), which transfers shall not require Mortgagee's consent or
require the payment of a fee; and


(6)    a transfer of any portion of the partnership interests in GPLP to a
Qualified Equityholder that acquires all or substantially all of the assets of
Glimcher Realty Trust, which transfer shall not require Mortgagee's consent or
require the payment of a fee, provided that (y) no Event of Default has occurred
and is continuing, and (z) Mortgagor gives Mortgagee notice of such a transfer
and copies of all instruments effecting such transfer within thirty (30) days
after the date of such transfer.


Transfers of direct equity interests in Mortgagor that results in greater than
forty-nine percent (49%) of the direct equity interests in Mortgagor being owned
by a Person (as hereinafter defined) other than GPLP shall be also permitted
without Mortgagee's consent, subject to and conditioned upon the following: (i)
no Event of Default shall have occurred and be ongoing; (ii) Mortgagor shall
have provided Mortgagee with at least ten (10) Business Days (as hereinafter
defined) prior written notice of any such transfer; (iii) for each such
transfer, Mortgagor shall have paid to Mortgagee a transfer fee in an amount
equal to 1.0% of the then outstanding Guaranteed Obligations, and Mortgagor
shall have reimbursed Mortgagee for its reasonable out-of-pocket costs and
expenses incurred in connection with such transfer; (iv) no such transfer shall
result in a Prohibited Change of Control; and (v) a party satisfactory to
Mortgagee in its reasonable discretion assumes all obligations, liabilities,
Guaranties and indemnities of GPLP and any other guarantor under the Loan
Documents pursuant to documentation satisfactory to Mortgagee in its reasonable
discretion.


For purposes of this subparagraph 30(c), the following definitions shall apply:


“Business Day” means any day excluding Saturday, Sunday and any other day on
which banks in Atlanta, Georgia are customarily closed.


“Control” or “Controlling” means, with respect to any Person the ownership,
directly or indirectly, of at least twenty percent (20%) of all equity interests
in such Person and possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.






--------------------------------------------------------------------------------




“Qualified Equityholder” means (i) Glimcher Properties Limited Partnership
(“GPLP”), (ii) Glimcher Realty Trust, or (iii) a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, real estate investment
trust, investment fund or an institution substantially similar to any of the
foregoing, provided in each case under this clause (iii) that such Person (x)
has total assets (in name or under management) in excess of $1,000,000,000.00
and (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder's equity in excess of $250,000,000.00
(in both cases, exclusive of the Premises), and (y) is regularly engaged in the
business of owning and operating comparable properties in similar or larger
metropolitan areas.


“Person” means any individual, partnership, limited partnership, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any government or political subdivision or agency, department or
instrumentality thereof.


“Prohibited Change of Control” means the failure of Mortgagor to be controlled
by one or more Qualified Equityholders (individually or collectively).


31.Environmental Matters; Notice; Indemnity. Mortgagor covenants and agrees as
follows:


(a)For purposes of this Mortgage, the following definitions shall apply:


(i)The term “Environmental Law” means and includes any federal, state or local
law, statute, regulation or ordinance pertaining to health, industrial hygiene
or the environmental or ecological conditions on, under or about the Premises,
including without limitation each of the following (and their respective
successor provisions): the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. sections 9601 et seq.
(“CERCLA”); the Resource Conservation and Recovery Act of 1976, as amended, 42
U.S.C. sections 6901 et seq. (“RCRA”); the Federal Hazardous Materials
Transportation Act, as amended, 49 U.S.C. sections 1801 et seq.; the Toxic
Substance Control Act, as amended, 15 U.S.C. sections 2601 et seq.; the Clean
Air Act, as amended, 42 U.S.C. sections 1857 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sections 1251 et seq.; and the
rules, regulations and ordinances of the U.S. Environmental Protection Agency
and of all other federal, state, county and municipal agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Premises or the use or operation of the Premises.






--------------------------------------------------------------------------------




(ii)The term “Hazardous Substance” means and includes: (1) those substances
included within the definitions of “hazardous substances”, “hazardous
materials”, “hazardous waste”, “pollutants”, “toxic substances” or “solid waste”
in any Environmental Law; (2) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 CFR 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and any amendments thereto); (3) those other
substances, materials and wastes which are or become, regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (4) any material, waste or substance
which is any of the following: (A) asbestos; (B) polychlorinated biphenyl; (C)
designated or listed as a “hazardous substance” pursuant to section 311 or
section 307 of the Clean Water Act (33 U.S.C. sections 1251 et seq.); (D)
explosive; (E) radioactive; (F) a petroleum product; (G) infectious waste; or
(H) mold or other similar fungal growth. As used herein, the term “mold or other
similar fungal growth” shall mean and include mycotoxin producing molds in
amounts sufficient to create a health risk to humans. Notwithstanding anything
to the contrary herein, the term “Hazardous Substance” shall not include
commercially sold products otherwise within the definition of the term
“Hazardous Substance”, but (X) which are used or disposed of by Mortgagor or
used or sold by tenants of the Premises in the ordinary course of their
respective businesses, (Y) the presence of which product is not prohibited by
applicable Environmental Law, and (Z) the use and disposal of which are in all
respects in accordance with applicable Environmental Law.


(iii)The term “Enforcement or Remedial Action” means and includes any action
taken by any person or entity in an attempt or asserted attempt to enforce, to
achieve compliance with, or to collect or impose assessments, penalties, fines,
or other sanctions provided by, any Environmental Law.


(iv)The term “Environmental Liability” means and includes any claim, demand,
obligation, cause of action, accusation, allegation, order, violation, damage
(including consequential damage), injury, judgment, assessment, penalty, fine,
cost of Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys' fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.


(b)Mortgagor, its successors and assigns, based upon the Phase I report issued
by Nova Consulting (Nova Project No. R12-3317), covenants, warrants and
represents that,


(i)No Hazardous Substances have been or shall be discharged, disbursed,
released, stored, treated, generated, disposed of, or allowed to escape or
migrate, or shall threaten to be injected, emptied, poured, leached, or spilled
on or from the Premises.


(ii)No asbestos or asbestos-containing materials have been or will be installed,
used, incorporated into, placed on, or disposed of on the Premises.


(iii)No polychlorinated biphenyls (“PCBs”) are or will be located on or in the
Premises, in the form of electrical transformers, fluorescent light fixtures
with ballasts, cooling oils, or any other device.






--------------------------------------------------------------------------------




(iv)No underground storage tanks are or will be located on the Premises or were
located on the Premises and subsequently removed or filled.


(v)No investigation, administrative order, consent order and agreement,
litigation, settlement, lien or encumbrance with respect to Hazardous Substances
is proposed, threatened, anticipated or in existence with respect to the
Premises.


(vi)The Premises and Mortgagor's operations at the Premises are in compliance
with all applicable Environmental Laws including without limitation any, state
and local statutes, laws and regulations. No notice has been served on
Mortgagor, or any subsidiary of Mortgagor, from any entity, government body, or
individual claiming any violation of any law, regulation, ordinance or code, or
requiring compliance with any law, regulation, ordinance or code, or demanding
payment or contribution for environmental damage or injury to natural resources.
Copies of any such notices received after settlement shall be forwarded to
Mortgagee within five (5) Business Days of their receipt.


(vii)The Mortgagor has no knowledge of the release or threat of release of any
Hazardous Substances from any property adjoining or in the immediate vicinity of
the Premises.


(viii)No portion of the Premises is a wetland or other water of the United
States subject to jurisdiction under Section 404 of the Clean Water Act (33
U.S.C. § 1344) or any comparable state statute or local ordinance or regulation
defining or protecting wetlands or other special aquatic areas.


(ix)There are no concentrations of radon or other radioactive gases or materials
in any buildings or structures on the Premises that exceed background ambient
air levels.


(x)To the best of Mortgagor's knowledge, there have been no complaints of
illness or sickness alleged to result from conditions inside any buildings or
structures on the Premises.


(c)Mortgagor will give prompt written notice to Mortgagee of:


(i)any proceeding, known investigation or inquiry commenced by any governmental
authority with respect to the presence of any Hazardous Substance on, under or
about the Premises or the migration thereof to or from adjoining property;


(ii)all claims made or threatened by any individual or entity against Mortgagor
or the Premises relating to any loss or injury allegedly resulting from any
Hazardous Substance; and


(iii)the discovery by Mortgagor of any occurrence or condition on any real
property adjoining or in the vicinity of the Premises which a qualified
environmental engineer or consultant reasonably believes might cause the
Premises or any part thereof to be subject to any restriction on the ownership,
occupancy, transferability or use of the Premises under any Environmental Law.






--------------------------------------------------------------------------------




(d)Mortgagee shall have the right and privilege to: (i) join in and participate
in, as a party if it so elects, any one or more legal proceedings or actions
initiated with respect to the Premises; and to (ii) have all costs and expenses
thereof (including without limitation Mortgagee's reasonable attorneys' fees and
costs) paid by Mortgagor.


(e)Mortgagor agrees to defend, indemnify and hold harmless Mortgagee, its
directors, officers, employees, agents, contractors, sub‑contractors, licensees,
invitees, participants, successors and assigns, from and against any
Environmental Liability and any and all claims, demands, judgments, settlements,
damages, actions, causes of action, injuries, administrative orders, consent
agreements and orders, liabilities, penalties, costs, including but not limited
to any cleanup costs, remediation costs and response costs, and all expenses of
any kind whatsoever including reasonable attorneys' fees and expenses, including
but not limited to those arising out of loss of life, injury to persons,
property or business or damage to natural resources in connection with the
activities of Mortgagor, its predecessors in interest, third parties who have
trespassed on the Premises, or parties in a contractual relationship with
Mortgagor, or any of them, the foregoing being collectively referred to as
“Claims”, which:


(i)arise out of the actual, alleged or threatened migration, spill, leaching,
pouring, emptying, injection, discharge, dispersal, release, storage, treatment,
generation, disposal or escape of any Hazardous Substances onto or from the
Premises; or


(ii)actually or allegedly arise out of, in connection with the Premises, the
use, specification or inclusion of any product, material or process containing
Hazardous Substances, the failure to detect the existence or proportion of
Hazardous Substances in the soil, air, surface water or ground water, or the
performance of or failure to perform the abatement of any Hazardous Substances
source or the replacement or removal of any soil, water, surface water or ground
water containing any Hazardous Substances; or


(iii)arise out of the breach of any covenant, warranty or representation
contained in any statement or other information given by Mortgagor to Mortgagee
relating to environmental matters; or


(iv)arise out of any Enforcement or Remedial Action or any judicial or
administrative action brought pursuant to any Environmental Law.


Mortgagor, its successors and assigns, shall bear, pay and discharge when and as
the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against Mortgagee described in this subparagraph
(e), shall hold Mortgagee harmless for those judgments or claims, and shall
assume the burden and expense of defending all suits, administrative
proceedings, and negotiations of any description with any and all persons,
political subdivisions or government agencies arising out of any of the
occurrences set forth in this subparagraph (e).


Mortgagor's indemnifications and representations made herein shall survive any
termination or expiration of the documents evidencing or securing the Affiliate
Loan and/or the repayment of the Guaranteed Obligations, including, but not
limited to, any foreclosure on this Mortgage or acceptance of a deed in lieu of
foreclosure. Notwithstanding the foregoing, Mortgagor's indemnifications and
representations shall not extend to Hazardous Substances which first originate
on the Premises subsequent to Mortgagee's succession to title by virtue of a
foreclosure or acceptance of a deed in lieu of foreclosure.






--------------------------------------------------------------------------------




(f)If any investigation, site monitoring, containment, cleanup, removal,
restoration or other remedial work of any kind or nature (the “Remedial Work”)
is reasonably desirable (in the case of an operation and maintenance program or
similar monitoring or preventative programs) or necessary, both as determined by
an independent environmental consultant selected by Mortgagee under any
applicable federal, state or local law, regulation or ordinance, or under any
judicial or administrative order or judgment, or by any governmental person,
board, commission or agency, because of or in connection with the current or
future presence, suspected presence, release or suspected release of a Hazardous
Substance into the air, soil, groundwater, or surface water at, on, about, under
or within the Premises or any portion thereof, Mortgagor shall within thirty
(30) days after written demand by Mortgagee for the performance (or within such
shorter time as may be required under applicable law, regulation, ordinance,
order or agreement), commence and thereafter diligently prosecute to completion
all such Remedial Work to the extent required by law. All Remedial Work shall be
performed by contractors approved in advance by the holder of the First Mortgage
or the Mortgagee (which approval in each case shall not be unreasonably withheld
or delayed) and under the supervision of a consulting engineer approved in
advance by the holder of the First Mortgage or the Mortgagee. All costs and
expenses of such Remedial Work (including without limitation the reasonable fees
and expenses of Mortgagee's counsel) incurred in connection with monitoring or
review of the Remedial Work shall be paid by Mortgagor. If Mortgagor shall fail
or neglect to timely commence or cause to be commenced, or shall fail to
diligently prosecute to completion, such Remedial Work, Mortgagee may (but shall
not be required to) cause such Remedial Work to be performed; and all costs and
expenses thereof, or incurred in connection therewith (including, without
limitation, the reasonable fees and expenses of Mortgagee's counsel), shall be
paid by Mortgagor to Mortgagee forthwith after demand and shall be a part of the
Guaranteed Obligations.


32.Captions. The captions or headings preceding the text of the paragraphs or
subparagraphs of this Mortgage are inserted only for convenience of reference
and shall not constitute a part of this Mortgage, nor shall they in any way
affect its meaning, construction or effect.


33.No Waiver; Modifications in Writing. No failure or delay on the part of
Mortgagee in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or otherwise. No amendment, modification, supplement,
termination or waiver of or to any provision of this Mortgage, nor consent to
any departure therefrom, shall be effective unless the same shall be in writing
and signed by or on behalf of the party to be charged with the enforcement
thereof. Any amendment, modification or supplement of or to any provision of
this Mortgage, any waiver of any provision of this Mortgage, and any consent to
any departure from the terms of any provision of this Mortgage, shall be
effective only in the specific instance and for the specific purpose for which
made or given.


34.Relationship. Mortgagee is only a lender under the Loan Documents, and
nothing contained in this Mortgage or the other Loan Documents and no action
taken by the parties pursuant hereto shall be deemed to constitute the Mortgagee
and any other of the parties to any of the Loan Documents a partnership, an
association, a joint venture or other entity, nor constitute Mortgagee as a
fiduciary for any of the parties.


35.Governing Law. This Mortgage shall be governed by the laws (excluding
conflicts of laws rules) of the State of Kansas.


36.Time of Essence. Time is of the essence in the per-formance by the parties of
this Mortgage.






--------------------------------------------------------------------------------




37.Construction. Mortgagor has been represented by its own counsel in this
transaction, and this Mortgage shall not be construed more strongly against any
party regardless of who was more responsible for its preparation.


38.Gender; Number; Terms. Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to the context. The use of the words “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” shall refer to this entire Mortgage and not
to any particular section, paragraph or provision. The term “person” and words
importing persons as used in this Mortgage shall include firms, associations,
partnerships (including limited partnerships), joint ventures, trusts,
corporations, limited liability companies, and other legal entities, including
public or governmental bodies, agencies or instrumentalities, as well as natural
persons.


39.Integration. This Mortgage, together with the other Loan Documents and the
certain Environmental Indemnification Agreement executed by Mortgagor,
constitute the entire agreement between the parties hereto pertaining to the
subject matters hereof and thereof and supersede all negotiations, preliminary
agreements and all prior or contemporaneous discussions and understandings of
the parties hereto in connection with the subject matters hereof and thereof.


40.General Indemnification.


(a)Mortgagor shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties (defined below) from and
against any and all Losses (defined below) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (i) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Premises or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (ii) any use,
nonuse or condition in, on or about the Premises or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (iii) performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof; (iv)
any failure of the Premises to be in compliance with any applicable laws; (v)
any and all claims, demands or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease; or (vi) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the Guaranty or this Mortgage. Any amounts payable to
Mortgagee by reason of the application of this Paragraph shall become
immediately due and payable and shall bear interest at the Default Rate (as
defined in the Affiliate Note) from the date loss or damage is sustained by
Mortgagee until paid. The term “Losses” shall mean any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, judgments, awards, amounts paid in settlement of
whatever kind or nature (including but not limited to attorneys' fees and other
costs of defense). The term “Indemnified Parties” shall mean (i) Mortgagee, (ii)
any prior owner or holder of the Affiliate Note, (iii) any servicer or prior
servicer of the Affiliate Loan, (iv) any participant or any prior participant in
any portion of the Affiliate Loan, (v) any trustees, custodians or other
fiduciaries who hold or who have held a full or partial interest in the
Affiliate Loan for the benefit of any participant or other third party, (vi) any
receiver or other fiduciary appointed in a foreclosure or other collection
proceeding, (vii) any officers, directors, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates or subsidiaries of any and all of the foregoing, and (viii) the
heirs, legal representatives, successors and assigns of any and all of the
foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties' assets and business), in all cases whether during the term of the
Affiliate Loan or as part of or following a foreclosure of the Affiliate Loan.






--------------------------------------------------------------------------------




(b)Upon written request by any Indemnified Party, Mortgagor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of the Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Mortgagor shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.


(c)Mortgagor shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of this Mortgage, the Guaranty or any of the other
Loan Documents.


41.Miscellaneous.


(a)This Mortgage and all provisions hereof shall extend to and be binding upon
Mortgagor and its heirs, successors, grantees and assigns, any subsequent owner
or owners of the Premises and all persons claiming under or through Mortgagor
(but this clause shall not be construed as constituting the consent by Mortgagee
to the transfer of any interest in the Premises), and the word “Mortgagor” when
used herein shall include any such person and all persons liable for the payment
of the Guaranteed Obligations or any part thereof, whether or not such persons
shall have executed the Guaranty or this Mortgage. The word “Mortgagee”, when
used herein, shall include the successors and assigns of Mortgagee, and the
holder or holders, from time to time, of the Guaranty secured hereby. In
addition, in the event Mortgagor is a land trust or similar entity, the term
“Mortgagor” as used herein shall include the beneficiary or beneficiaries of
such land trust or similar entity.


(b)In the event one or more of the provisions contained in this Mortgage or the
Guaranty secured hereby, or in any other security documents given to secure the
payment of the Guaranty secured hereby, shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.


(c)The Mortgagor will, from time to time, upon ten (10) business days' prior
written request from Mortgagee, make, execute, acknowledge and deliver to
Mortgagee such supplemental mortgages, certificates and other documents,
including without limitation UCC financing statements, as may be necessary for
better assuring and confirming unto Mortgagee any rights held by the Mortgagee
in the Premises, or for more particularly identifying and describing the
Premises, or to preserve or protect the priority of this Mortgage lien, and
generally do and perform such other acts and things and execute and deliver such
other instruments and documents as may reasonably be deemed necessary or
advisable by Mortgagee to carry out the intentions of this Mortgage.






--------------------------------------------------------------------------------




(d)Mortgagor shall not by act or omission permit any building or other
improvement on any premises not subject to the lien of this Mortgage to rely on
the Premises or any part thereof or any interest therein to fulfill any
municipal or governmental requirement, and Mortgagor hereby assigns to Mortgagee
any and all rights to give consent for all or any portion of the Premises or any
interest therein to be so used. Similarly, no building or other Improvement on
the Premises shall rely on any premises not subject to the lien of this Mortgage
or any interest therein to fulfill any governmental or municipal requirement.
Mortgagor shall not by act or omission change the current zoning classification
for the Premises without Mortgagee's consent. Any act or omission by Mortgagor
which would result in a violation of any of the provisions of this paragraph
shall be void.


(e)Mortgagor will, from time to time, upon fifteen (15) business days' prior
written request by Mortgagee, execute, acknowledge and deliver to Mortgagee, a
certificate stating that this Mortgage is unmodified and in full force and
effect (or, if there have been modifications, that this Mortgage is in full
force and effect as modified and setting forth such modifications) and stating
amounts then due, if any, upon the Guaranty and the Loan. The estoppel
certificate from Mortgagor shall also state to the best knowledge of Mortgagor
whether any offsets or defenses to the Guaranteed Obligations exist and if so
shall identify them.


(f)The Affiliate Note secured by the Guaranty includes provisions for the
assessment of a Late Charge, as defined therein. Said Late Charge shall be
secured hereby as Guaranteed Obligations, as that term is used herein.


(g)Mortgagee shall have the right to commence a civil action to foreclose this
Mortgage and to obtain a decree of foreclosure. The failure to join any tenant
or tenants as party defendant or defendants in any such civil action or the
failure of any decree of foreclosure and sale to foreclose their rights shall
not be asserted by Mortgagor as a defense in any civil action instituted to
collect the Guaranteed Obligations, or any part thereof, or any deficiency
remaining unpaid after foreclosure and sale of the Premises, any statute or rule
of law at any time existing to the contrary notwithstanding.


(h)At the option of Mortgagee, this Mortgage shall become, subject and
subordinate, in whole or in part (but not with respect to priority of
entitlement to insurance proceeds or any award in condemnation) to any one or
more, or to all, Leases upon the execution by Mortgagee and recording or
registration thereof, at any time hereafter, in the Office of the Recorder in
and for the county wherein the Premises are situated, or such other office as
determined by Mortgagee, of a unilateral declaration to that effect.


(i)In the event that maturity of the Guaranteed Obligations is accelerated by
Mortgagee because of the occurrence of an Event of Default hereunder and a
tender of payment is made by or on behalf of Mortgagor in the amount necessary
to satisfy the Guaranteed Obligations at any time prior to judicial confirmation
or other conclusion if confirmation is not required, of a foreclosure sale, then
such tender shall constitute a prepayment under the Guaranty and shall, to the
extent specified in the Guaranty and not restricted by law, require payment of
the prepayment premium provided for in the Affiliate Note.






--------------------------------------------------------------------------------




(j)All agreements between Mortgagor and Mortgagee (including, without
limitation, those contained in this Mortgage and the Guaranty) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to the Mortgagee exceed the highest lawful rate of interest permissible
under the laws of the State of Kansas. If, from any circumstances whatsoever,
fulfillment of any provision hereof or the Guaranty or any other documents
securing the Guaranteed Obligations at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under the laws of the
State of Kansas; and if for any reason whatsoever Mortgagee shall ever receive
as interest an amount which would be deemed unlawful, such interest shall be
applied to the payment of the last maturing installment or installments of the
principal indebtedness guaranteed by the Guaranty (whether or not then due and
payable) and not to the payment of interest.


(k)Mortgagor covenants and agrees that it shall constitute an Event of Default
hereunder if any of the proceeds of the Affiliate Loan will be used, or were
used, as the case may be, for the purpose (whether immediate, incidental or
ultimate) of “purchasing” or “carrying” any “margin security” as such terms are
defined in Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR Part 221) or for the purpose of reducing or retiring any indebtedness
which was originally incurred for any such purpose.


(l)Mortgagor shall exert commercially reasonable efforts to include a “no lien”
provision in any property management agreement hereafter entered into by
Mortgagor or its beneficiary with a property manager for the Premises, whereby
the property manager waives and releases any and all mechanics' lien rights that
he, or anyone claiming through or under such manager, may have. Such property
management agreement containing such “no lien” provision or a short form thereof
shall, at Mortgagee's request, be recorded in the office of the Register of
Deeds in and for the County wherein the Premises is situated, or such other
office as reasonably requested by Mortgagee.


(m)Any provision in this Mortgage which provides for the payment by Mortgagor of
reasonable costs of collection, including attorneys' fees, shall not be
construed to (i) allow for the collection of costs that are incurred by a
salaried employee of the Mortgagee, or (ii) to allow for the recovery of both
attorneys' fees and collection agency fees.


42.ERISA Representations and Warranties. Mortgagor hereby represents, warrants
and agrees that as of the date hereof, none of the investors in or owners of the
Mortgagor is an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), a plan as defined
in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended, nor an
entity the assets of which are deemed to include plan assets pursuant to
Department of Labor Regulation Section 2510.3-101 (the “Plan Asset Regulation”).
Mortgagor further represents, warrants and agrees that at all times during the
term of the Affiliate Loan, Mortgagor shall not be deemed to include plan
assets. If at any time during the entire term of the Affiliate Loan any of the
investors in or owners of Mortgagor shall include a plan or entity described in
the first sentence of this Paragraph, Mortgagor shall as soon as reasonably
possible following an investment by such plan or entity, provide Mortgagee with
an opinion of counsel reasonably satisfactory to Mortgagee indicating that the
assets of Mortgagor are not deemed to include plan assets pursuant to the Plan
Asset Regulation. In lieu of such opinion, the Mortgagee may in its sole
discretion accept such other assurances from Mortgagor as are necessary to
satisfy Mortgagee in its sole discretion that the assets of Mortgagor are not
deemed to include plan assets pursuant to the Plan Asset Regulation. Mortgagor
understands that the representations and warranties herein are a material
inducement to Mortgagee in the making of the Affiliate Loan, without which
Mortgagee would be unwilling to make the Affiliate Loan.






--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, any transfer permitted pursuant
to the terms of Paragraph 30 herein shall be subject to compliance with the
provisions of this Paragraph 42. Any such proposed transfer that would violate
the terms of this Paragraph 42 or otherwise cause the Affiliate Loan to be
characterized as a prohibited transaction under ERISA shall be prohibited.


43.Waivers and Agreements Regarding Remedies. To the full extent Mortgagor may
do so, Mortgagor hereby waives and relinquishes the following:


(a)Marshaling, Etc. All rights to a marshaling of the assets of Mortgagor,
including the Premises, or to a sale in inverse order of alienation in the event
of foreclosure, and agrees not to assert any right under any law pertaining to
the marshaling of assets, the sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatsoever to defeat, reduce or affect the right of Mortgagee under the terms of
the Loan Documents to a sale of the Premises for the collection of the
Guaranteed Obligations without any prior or different resort for collection, or
the right of Mortgagee to the payment of the Guaranteed Obligations out of the
proceeds of sale of the Premises in preference to every other claimant
whatsoever.


(b)Rights and Remedies of Sureties. Any and all rights and remedies that
Mortgagor may have or be able to assert by reason of the provisions of any laws
pertaining to the rights and remedies of sureties.


Notwithstanding the personal liability of Mortgagor for the matters specifically
set forth above, in no event shall any partner, member, shareholder, direct or
indirect beneficial owners, officer, director or employee of Mortgagor, have any
liability, personal or otherwise, to Mortgagee for such matters.


44.Limited Guaranties; Other Security Instruments; Cross-Default/
Cross‑Collateralization. As provided for in the Loan Agreement, (i)  Mortgagor
has executed and delivered that certain Limited Guaranty dated on or about the
date hereof with respect to the Affiliate Loan, and (ii) the Affiliate Entity
has executed and delivered that certain Limited Guaranty dated on or about the
date hereof with respect to the loan evidenced by the Mortgagor Note (such
Limited Guaranties, together with all guaranties issued and accepted in
substitution or exchange therefor, and as they may from time to time be
modified, extended, renewed, consolidated, restated or replaced, are hereinafter
sometimes collectively referred to as the “Affiliate Guaranties” and
individually as a “Affiliate Guaranty”). The Affiliate Guaranties are secured
by, among other things, those certain Mortgages, Security Agreements, Financing
Statements and Fixture Filings (Second Priority), and Assignments of Rents and
Leases (Second Priority) executed and delivered this date by each of the
guarantors under such Affiliate Guaranties (collectively, such other Mortgages,
Security Agreements, Financing Statements and Fixture Filings (Second Priority),
and Assignments of Rents and Leases (Second Priority), together with any other
instruments or agreements securing the duties, obligations, and covenants under
the Affiliate Guaranties, as any of the same may from time to time be modified,
extended, renewed, consolidated, restated or replaced, are hereinafter sometimes
referred to as the “Other Security Instruments”).






--------------------------------------------------------------------------------




Any breach, default, event of default or failure of performance (however
denominated) under any of the Other Security Instruments or any other loan
documents relating to the Affiliate Loan not cured within any applicable notice
or cure period shall constitute and be an Event of Default under this Mortgage.
Upon the occurrence of any Event of Default, Mortgagee may, at its option,
exercise any one or more of the rights, powers, and remedies hereunder and under
the Other Security Instruments (including, without limitation, any power of sale
or other rights, powers, and remedies with respect to the foreclosure or other
sale of the Premises hereunder or any “Premises” to which such Other Security
Instruments relate), or any of them, either concurrently or independently, and
in such other and further manner as Mortgagee may elect, and, subject to the
rights of the holder of the First Mortgage, Mortgagee may apply the proceeds
received therefrom to the Guaranteed Obligations or to any other indebtedness
secured by the Other Security Instruments or in any other manner provided for in
this Mortgage or the Other Security Instruments, as the case may be, or
otherwise as may be provided at law or in equity, without waiving or affecting
Mortgagee's rights, powers, and remedies under this Mortgage or any such Other
Security Instruments.


Mortgagee shall have the right to enforce this Mortgage and the Other Security
Instruments, or any of them, in such order and at such time as Mortgagee shall
in its sole discretion elect. Mortgagee shall not be required to enforce this
Mortgage or foreclose against the Premises, or against any collateral other than
the Premises given as security for the Guaranteed Obligations, as a condition to
enforcing the Other Security Instruments or any of them with respect to the
Guaranteed Obligations or otherwise, and if Mortgagee elects to foreclose this
Mortgage, it may do so as to all or any part of the Premises without being
required to enforce or foreclose this Mortgage or the Other Security
Instruments, or any of them, as to all or any portions of the Premises or all or
any portions of such other collateral or as to all or any part of any “Premises”
under any Other Security Instruments or all or any portion of any other
collateral given as security thereunder.


If Mortgagee shall be successful in foreclosing this Mortgage, and shall bid at
a foreclosure sale, then only the amount of the successful bid shall be applied
to reduce the Guaranteed Obligations, and all other amounts shall remain
outstanding and shall be secured by and enforceable against other collateral
provided under the Other Security Instruments. Mortgagor further agrees that if
Mortgagee shall be prosecuting one or more foreclosures or other proceedings
against a portion of the Premises or against any other collateral securing the
Guaranteed Obligations, or if Mortgagee shall have obtained a judgment of
foreclosure and sale or similar judgment against any portion of the Premises or
any such collateral, or shall have enforced any power of sale against any
portion of the Premises or any such collateral, then, whether or not such
proceedings are being maintained or judgments of sale were obtained, Mortgagee
may commence or continue foreclosure proceedings and exercise its other remedies
granted in this Mortgage against all or any part of the Premises or any such
other collateral, and Mortgagor expressly waives any objections to the
commencement or continuation of a foreclosure of this Mortgage or exercise of
any other rights, powers, and remedies hereunder based on such other proceedings
or judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Mortgage or such other proceedings on
such basis. Neither the commencement nor continuation of proceedings to
foreclose this Mortgage nor the exercise of any other rights, powers, or
remedies hereunder nor the recovery of any judgment by Mortgagee or conduct of
any sale in any such proceedings shall prejudice, limit or preclude Mortgagee's
right to commence or continue one or more foreclosures, sales or other
proceedings (including pursuant to the First Mortgage) or obtain a judgment
against any other portion of the Premises or any other such collateral, and
Mortgagor expressly waives any objections to the commencement of, continuation
of, or entry of a judgment in such other proceedings or exercise of any rights,
powers, or remedies in such proceedings based upon any action of judgment
connected to this Mortgage and other proceedings or any action under this
Mortgage on such basis.






--------------------------------------------------------------------------------




45.Premises Release Privilege. Mortgagor shall be permitted to obtain a release
of the Premises from this Mortgage upon the terms and conditions set forth in
Section 3.07 (“Property Release Privilege”) in the Loan Agreement.
Notwithstanding anything to the contrary herein, any release of the Premises or
interests therein permitted under the First Mortgage shall be deemed permitted
hereunder without further consent of, or payment to, Mortgagee.


46.Subordination to First Mortgage. This Mortgage is junior and subordinate to
the First Mortgage and the lien, interest, rights and privileges of mortgagee
thereunder.




IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. MORTGAGOR
ACKNOWLEDGES AND AGREES THAT THERE ARE NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT AND NO SUCH OTHER TERMS AND PROVISIONS MAY BE
LEGALLY ENFORCED. YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.


Mortgagor acknowledges receipt of a copy of this instrument at the time of
execution hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Mortgagor has executed this instrument on the day and
year set forth in the notary's statement below but the instrument is effective
as of the date appearing on the cover page of this Mortgage.




 
119 LEAWOOD, LLC, a Delaware limited liability company
 
 
 
By:Glimcher Properties Limited Partnership, a Delaware limited partnership, Sole
Member
 
 
 
By:Glimcher Properties Corporation, a Delaware corporation, sole General Partner
 
 
 
By:/s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President,
Chief Financial Officer and Treasurer





STATE OF OHIO        )
) ss.
COUNTY OF FRANKLIN    )
This instrument was acknowledged before me on October 19, 2012, by Mark E. Yale
as Executive Vice President, Chief Financial Officer and Treasurer of Glimcher
Properties Corporation, a Delaware corporation, sole general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, sole member of
119 LEAWOOD, LLC, a Delaware limited liability company.
(SEAL)    /s/ Janelle R. Courtright    
Printed Name: Janelle R. Courtright    
Notary Public in and for said State


My Commission Expires:
06/28/2013    










--------------------------------------------------------------------------------












EXHIBIT A





--------------------------------------------------------------------------------







